Exhibit 10.3

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT AND EXTENSION

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT AND EXTENSION, dated as of June 5, 2020
(this “Agreement”), among Thermo Fisher Scientific Inc., a Delaware corporation
(the “Company”), the Lenders party hereto and Bank of America, N.A., as
administrative agent (the “Administrative Agent”), which shall amend that
certain Credit Agreement, dated as of July 1, 2016 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”, as
amended hereby, the “Amended Credit Agreement”), by and among the Company, the
Lenders from time to time party thereto and the Administrative Agent and the
other parties thereto.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Lenders and the Administrative Agent are parties to
the Existing Credit Agreement;

 

WHEREAS, the Company has requested that (a) each Lender extend such Lender’s
Maturity Date for an additional 365 days from July 1, 2021 (the “Existing
Maturity Date”) to July 1, 2022 (the “Extended Maturity Date”) pursuant to
Section 2.15 of the Existing Credit Agreement (giving effect to the waivers
included in this Agreement as to certain requirements set forth therein) and
(b) the other amendments reflected in this Agreement be effected, in each case
as of the Amendment Effective Date (as defined below);

 

WHEREAS, (a) each existing Commitment extended in accordance with the terms of
this Agreement will be an “Extended Commitment” (with each existing Commitment
not so extended, a “Non-Extended Commitment”) and (b) each existing Loan
extended in accordance with the terms of this Agreement will be an “Extending
Loan” (with each existing Loan not so extended, a “Non-Extending Loan”);

 

WHEREAS, each Lender party hereto whose name is set forth on Schedule I hereto
under the heading “Extending Lenders” is willing to consent to the extension of
the maturity date of all of its Commitments and Loans to the Extended Maturity
Date upon the terms and conditions set forth herein (each such consenting
Lender, a “Extending Lender”), and each Lender whose name is set forth on
Schedule I hereto under the heading “Non-Extending Lenders” is not willing to
consent to the extension of the maturity date of all of its Commitments and
Loans to the Extended Maturity Date (each such non-consenting Lender, a
“Non-Extending Lender”);

 

WHEREAS, each Lender party hereto is willing to consent to the amendments to the
Existing Credit Agreement described in Sections 2 and 3 below, upon the terms
and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.   Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended Credit Agreement.

 



 

  2

 

SECTION 2.   Maturity Date Extension.

 

(a)          Extension. On the Amendment Effective Date (as defined below), each
Extending Lender agrees that all of its existing Commitment and Loans will be
modified to become an Extended Commitment and Extending Loans, respectively, of
like amount, and that the Maturity Date for such Extended Commitments and
Extending Loans will be the Extended Maturity Date. The existing Commitments and
Loans of each Non-Extending Lender will remain outstanding as Non-Extended
Commitments and Non-Extending Loans, respectively, and the Maturity Date of such
Non-Extended Commitments and Non-Extended Loans will remain the Existing
Maturity Date. The initial Interest Period applicable to each Non-Extending Loan
and Extending Loan that is a Eurocurrency Rate Loan or Base Rate Loan will be
the then-current Interest Period applicable to such existing Loan from which it
is converted with no conversion into a different Interest Period, or payment or
prepayment of such Loan being deemed to have occurred solely due to this
Agreement or the transactions described herein. Each existing Loan of an
Extending Lender that is a Eurocurrency Rate Loan or Base Rate Loan will be
converted into an Extending Loan of the same Type and with the same Interest
Period in existence immediately prior to the Amendment Effective Date.

 

(b)          Other Extension Matters. The parties hereto acknowledge and agree
to the following:

 

i.Following the Amendment Effective Date, the L/C Obligations shall continue to
be held ratably among the lenders under the Amended Credit Agreement, but on the
Existing Maturity Date, the L/C Obligations under the Amended Credit Agreement
held by any Non-Extending Lender shall be ratably reallocated, to the extent of
the unused Commitments of the Extending Lenders, to such Extending Lenders
(without regard to whether the conditions set forth in Section 4.02 of the
Existing Credit Agreement can then be satisfied) and the Borrowers shall cash
collateralize the balance of such L/C Obligations under the Amended Credit
Agreement in accordance with Section 2.17 of the Existing Credit Agreement.

 

ii.On the Existing Maturity Date applicable to Loans of any Non-Extending
Lender, the Borrowers shall repay any outstanding Loans of each Non-Extending
Lender that has not been replaced as provided in Sections 2.15(d) and 10.13 of
the Existing Credit Agreement (and pay any additional amounts required pursuant
to the Existing Credit Agreement).

 

iii.Lenders party hereto, constituting the Required Lenders, hereby waive the
timing, notice and minimum extension requirements set forth in Section 2.15 of
the Existing Credit Agreement.

 

SECTION 3.   Amendments to Existing Credit Agreement.

 

(a)          Effective as of the Amendment Effective Date (as defined below),
the Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the underlined text (indicated textually in the same manner as the
following example: underlined text) as set forth in the pages of the Amended
Credit Agreement attached as Exhibit A hereto.

 

(b)          Exhibit D of the Existing Credit Agreement is hereby amended and
restated to be in the form of Annex A hereof.

 

SECTION 4.   Conditions to Effectiveness. This Agreement shall become effective
on the first date on which each of the following conditions precedent has been
satisfied or waived (the date on which such conditions shall have been so
satisfied or waived, the “Amendment Effective Date”):

 



 

  3

 

(a)          Counterparts. The Administrative Agent (or its counsel) shall have
received from the Borrowers, the Administrative Agent, the Required Lenders and
each Extending Lender either (i) a counterpart of this Agreement duly executed
by such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission (e.g., “pdf” or “tif” via electronic mail) of a signed signature
page (whether signed manually or electronically) of this Agreement) that such
party has signed a counterpart of this Agreement;

 

(b)          Officer’s Certificate. The Administrative Agent shall have received
a certificate, signed by a Responsible Officer of the Company and dated the
Amendment Effective Date stating that the representations and warranties
contained in Section 5 hereof are true and correct;

 

(c)          Consent Fee. The Company shall have paid to the Administrative
Agent, for the account of each Extending Lender that submits its consent hereto
to the Administrative Agent (by delivering an executed signature page to this
Agreement that is not subject to any “escrow” conditions other than the
satisfaction of the conditions precedent to this Agreement or by releasing such
signature page from “escrow” prior to the effectiveness of this Agreement) prior
to 3:00 p.m. New York City time on June 4, 2020, a consent fee of 0.05% on the
aggregate amount of such Extending Lender’s Extended Commitment; and

 

(d)          Fees and Expenses. The Administrative Agent shall have received on
or before the Amendment Effective Date all reasonable and documented fees and
expenses required to be paid to the Administrative Agent in connection with the
preparation and negotiation of this Agreement pursuant to and in accordance with
the terms of Section 10.04 of the Credit Agreement, provided that such fees and
expenses have been invoiced at least three Business Days prior to the Amendment
Effective Date.

 

The Administrative Agent shall notify the Company and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.

 

SECTION 5.   Representations and Warranties. The Company hereby represents to
the Administrative Agent and each Lender, as follows:

 

(a)          The execution, delivery and performance by the Company of this
Agreement have been duly authorized by all necessary corporate or other
organizational action. No approval, consent, exemption, authorization, or other
material action by, or material notice to, or material filing with (other than
any SEC filing by the Company in compliance with the SEC disclosure
obligations), any Governmental Authority is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, the
Company of this Agreement. This Agreement has been duly executed and delivered
by the Company. This Agreement constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to applicable Debtor Relief Laws and general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(b)          After giving effect to this Amendment, the representations and
warranties contained in Article V of the Existing Credit Agreement and the other
Loan Documents are true and correct in all material respects on and as of the
Amendment Effective Date (provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date (provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects as of such earlier date),
and except that the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Existing Credit Agreement; and

 



 

  4

 

(c)          At the time of and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

SECTION 6.   Effect on the Loan Documents.

 

(a)          Except as specifically amended herein, all Loan Documents shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. The Company hereby agrees, with respect to each Loan Document to
which it is a party, that all of its obligations, liabilities and indebtedness
under such Loan Document shall remain in full force and effect on a continuous
basis after giving effect to this Agreement.

 

(b)          Upon the Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement,” “herein,” “hereto,” “hereunder,” “hereof,”
or in the other Loan Documents to the “Credit Agreement”, or, in each case,
words of like import shall mean and be a reference to the Amended Credit
Agreement, as amended and modified by this Agreement.

 

(c)          Except as expressly set forth in this Agreement, the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents.

 

(d)          The Company and the other parties hereto acknowledge and agree that
this Agreement shall constitute a Loan Document.

 

SECTION 7.   SECTION 6. GOVERNING LAW; WAIVER OF JURY TRIAL; SUBMISSION TO
JURISDICTION. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT IN ANY FORUM OTHER THAN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION,
THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN),
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.

 



 

  5

 

SECTION 8.   Amendments; Execution in Counterparts; Electronic Signatures.

 

(a)          This Agreement may not be amended nor may any provision hereof be
waived except in accordance with Section 10.01 of the Amended Credit Agreement.

 

(b)          This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

(c)          The words “delivery”, “execute,” “execution,” “signed,”
“signature,” and words of like import in this Amendment and any document
executed in connection herewith shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary neither the
Administrative Agent nor any Lender is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent or such Lender pursuant to procedures approved by it
and provided further without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.

 

[Remainder of page intentionally left blank.]

 



 
 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

  THERMO FISHER SCIENTIFIC INC.         By: /s/ Anthony H. Smith   Name: Anthony
H. Smith   Title: Vice President, Tax and Treasury and Treasurer

 

[Second Amendment – Signature Page]

 





 

 

  BANK OF AMERICA, N.A.,   as the Administrative Agent, a Lender and an
Extending Lender       By: /s/ Joseph L. Corah   Name: Joseph L. Corah   Title:
Director

 

[Second Amendment – Signature Page]

 





 

 



 

  JPMORGAN CHASE BANK, N.A.,   as a Lender and an Extending Lender       By: /s/
Gregory T. Martin   Name: Gregory T. Martin   Title: Executive Director

 

[Second Amendment – Signature Page]

 





 

 

  MORGAN STANLEY BANK, N.A.,   as a Lender and an Extending Lender       By: /s/
Anish Shah   Name: Anish Shah   Title: Authorized Signatory

 

[Second Amendment – Signature Page]

 





 

 

  BARCLAYS BANK PLC,   as a Lender       By: /s/ Ronnie Glenn   Name: Ronnie
Glenn   Title: Director

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender ¨ Non-Extending Lender

 

[Second Amendment – Signature Page]

 





 

 

  GOLDMAN SACHS BANK USA,   as a Lender       By: /s/ Annie Carr   Name: Annie
Carr   Title: Authorized Signatory

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender ¨ Non-Extending Lender

 





 

 

  HSBC Bank USA, N.A.,   as a Lender       By: /s/ Iain Stewart   Name: Iain
Stewart   Title: Managing Director

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender ¨ Non-Extending Lender

 





 

 

  MIZUHO BANK, LTD.,   as a Lender       By: /s/ Tracy Rahn   Name: Tracy Rahn  
Title: Executive Director

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender ¨ Non-Extending Lender

 





 

 

  BNP Paribas,   as a Lender       By: /s/ Brendan Heneghan   Name: Brendan
Heneghan   Title: Director       By: /s/ Karim Remtoula   Name: Karim Remtoula  
Title: Vice President

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender ¨ Non-Extending Lender

 





 

 

  Citibank, N.A.,   as a Lender       By: /s/ Pranjal Gambhir   Name: Pranjal
Gambhir   Title: Vice-President

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender ¨ Non-Extending Lender

 





 

 

  CREDIT SUISSE AG, Cayman Islands Branch,   as a Lender       By: /s/ Lingzi
Huang   Name: Lingzi Huang   Title: Authorized Signatory       By: /s/ Emerson
Almeida   Name: Emerson Almeida   Title: Authorized Signatory

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender ¨ Non-Extending Lender

 





 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as a Lender       By: /s/ Ming K. Chu  
Name: Ming K. Chu           ming.k.chu@db.com   Title:
Director                   +1-212-250-5451       By: /s/ Annie Chung   Name:
Annie Chung           annie.chung@db.com   Title: Director          
         +1-212-250-6375

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender     ¨ Non-Extending Lender

 





 

 

  MUFG Bank Ltd.,   as a Lender       By: /s/ David Meisner   Name: David
Meisner   Title: Vice President

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender     ¨ Non-Extending Lender

 





 

 

  Sumitomo Mitsui Banking Corporation,   as a Lender       By: /s/ Michael
Maguire   Name: Michael Maguire   Title: Managing Director

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender     ¨ Non-Extending Lender

 





 

 

  U.S. Bank National Association,   as a Lender       By: /s/ Maria Massimino  
Name: Maria Massimino   Title: Vice President

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender     ¨ Non-Extending Lender

 





 

 

  THE BANK OF NEW YORK MELLON,   as a Lender       By: /s/ Clifford A. Mull  
Name: Clifford A. Mull   Title: Director

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender     ¨ Non-Extending Lender

 





 

 

  THE BANK OF NOVA SCOTIA,   as a Lender       By: /s/ Arjun Talwalkar   Name:
Arjun Talwalkar   Title: Director

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender     ¨ Non-Extending Lender

 





 

 

  ING Bank N.V., Dublin Branch,   as a Lender       By: /s/ Barry Fehily   Name:
Barry Fehily   Title: Managing Director       By: /s/ Sean Hassett   Name: Sean
Hassett   Title: Director

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender     ¨ Non-Extending Lender

 





 

 

  KeyBank National Association,   as a Lender       By: /s/ Jason A. Nichols  
Name: Jason A. Nichols   Title: Vice President

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender     ¨ Non-Extending Lender

 





 

 

  Nordea Bank Abp, New York Branch,   as a Lender       By: /s/ Leena Parker  
Name: Leena Parker   Title: Senior Vice President       By: /s/ Ola Anderssen  
Name: Ola Anderssen   Title: First Vice President

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender     ¨ Non-Extending Lender

 





 

 

  Wells Fargo Bank, N.A.,   as a Lender       By: /s/ Andrea S Chen   Name:
Andrea S Chen   Title: Managing Director

 

Please select below whether you are an Extending Lender or a Non-Extending
Lender:

 

x Extending Lender     ¨ Non-Extending Lender

 





 

 

EXHIBIT A

 

Amended Credit Agreement

 

[See Attached]

 





 

 

 

Conformed for First Amendment dated as of December 11, 2017

EXHIBIT A

 



 

 

CREDIT AGREEMENT

 

Dated as of July 1, 2016

 

(as amended by Amendment No. 1 to Credit Agreement dated as of December 11, 2017
and Amendment No. 2 to Credit Agreement and Extension dated June 5, 2020)

 

among

 

THERMO FISHER SCIENTIFIC INC.

 

and

 

CERTAIN SUBSIDIARIES,
as Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

BANK OF AMERICA, N.A., BARCLAYS BANK PLC, and
JPMORGAN CHASE BANK, N.A.,
as L/C Issuers and Swing Line Lenders,

 

and

 

The Other Lenders Party Hereto

 



 

 

BARCLAYS BANK PLC and JPMORGAN CHASE BANK, N.A.,
as Syndication Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BARCLAYS BANK PLC, and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners

 



 

 



   

 

 

TABLE OF CONTENTS

 

      Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1           1.01 Defined
Terms 1   1.02 Other Interpretive Provisions 2830   1.03 Accounting Terms 2930  
1.04 Rounding 2931   1.05 Exchange Rates; Currency Equivalents 2931   1.06
Additional Alternative Currencies 3031   1.07 Change of Currency 3132   1.08
Times of Day 3133   1.09 Letter of Credit Amounts 3133         ARTICLE II. THE
COMMITMENTS AND CREDIT EXTENSIONS 3133       2.01 Committed Loans 3133   2.02
Borrowings, Conversions and Continuations of Committed Loans 3233   2.03 Letters
of Credit and Bankers’ Acceptances 3435   2.04 Swing Line Loans 4345   2.05
Prepayments 4648   2.06 Termination or Reduction of Commitments 4849   2.07
Repayment of Loans 4850   2.08 Interest 4950   2.09 Fees 4951   2.10 Computation
of Interest and Fees 5051   2.11 Evidence of Debt 5052   2.12 Payments
Generally; Administrative Agent’s Clawback 5152   2.13 Sharing of Payments by
Lenders 5254   2.14 Designated Borrowers 5354   2.15 Extension of Maturity Date
5657   2.16 Increase in Commitments 5759   2.17 Cash Collateral 5860   2.18
Defaulting Lenders 5961         ARTICLE III. TAXES, YIELD PROTECTION AND
ILLEGALITY

6263

      3.01 Taxes 6263   3.02 Illegality 6668   3.03 Inability to Determine Rates
6768   3.04 Increased Costs; Reserves on Eurocurrency Rate Loans 6769   3.05
Compensation for Losses 6971   3.06 Mitigation Obligations; Replacement of
Lenders 7072   3.07 Survival 7072         ARTICLE IV. CONDITIONS PRECEDENT TO
CREDIT EXTENSIONS 7072       4.01 Conditions of Closing 7072   4.02 Conditions
to all Credit Extensions 7274

 



 vi 

 

 

TABLE OF CONTENTS

(continued)

 

  Page ARTICLE V. REPRESENTATIONS AND WARRANTIES 7375       5.01 Existence,
Qualification and Power 7375   5.02 Authorization; No Contravention 7375   5.03
Governmental Authorization 7375   5.04 Binding Effect 7475   5.05 Financial
Statements; No Material Adverse Effect 7476   5.06 Litigation 7476   5.07
Ownership of Property; Liens 74   5.08 Environmental Compliance 74   5.09
Insurance 75   5.10 Taxes 75   5.11 ERISA Compliance 75   5.12 Margin
Regulations; Investment Company Act 76   5.135.08 Disclosure 76   5.14
Compliance with Laws 76   5.15 Taxpayer Identification Number; Other Identifying
Information 76   5.165.09 Representations as to Foreign Obligors 7677



  5.175.10 Sanctions and Anti-Corruption 7778   5.18 EEA5.11 Affected Financial
Institutions 78         ARTICLE VI. AFFIRMATIVE COVENANTS 78       6.01
Financial Statements 78   6.02 Certificates; Other Information 7879   6.03
Notices 80   6.04 Payment of ObligationsTaxes

80

80

  6.05 Preservation of Existence, Etc. 8081   6.06 Maintenance of Properties;
Maintenance of Insurance 80   6.07 Compliance with Laws 80   6.08 Inspection
Rights; Books and Records 81   6.096.07 Use of Proceeds 81   6.10 Approvals and
Authorizations 81         ARTICLE VII. NEGATIVE COVENANTS

81

          7.01 Liens 81   7.02 Subsidiary IndebtednessFundamental Changes 83  
7.03 Fundamental Changes 84   7.04 Dispositions 84   7.05 Transactions with
Affiliates 85   7.067.03 Consolidated Net Leverage Ratio 8584   7.077.04
Consolidated Interest Coverage Ratio 8684

 



 vii 

 

 

TABLE OF CONTENTS

(continued)

 



      Page ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8685

      8.01 Events of Default 8685   8.02 Remedies Upon Event of Default 8887  
8.03 Application of Funds 8887         ARTICLE IX. ADMINISTRATIVE AGENT 9089    
  9.01 Appointment and Authority 9089   9.02 Rights as a Lender 9089   9.03
Exculpatory Provisions 9089   9.04 Reliance by Administrative Agent 9190   9.05
Delegation of Duties 9190   9.06 Resignation of Administrative Agent;
Resignation of L/C Issuers 9190   9.07 Non-Reliance on Administrative Agent and
Other Lenders 9392   9.08 No Other Duties, Etc. 9493   9.09 Administrative Agent
May File Proofs of Claim 9493   9.10 Guaranteed Cash Management Agreements and
Guaranteed Hedge Agreements 9493   9.11 Lender ERISA MattersRepresentations 9594
        ARTICLE X. MISCELLANEOUS

9695

      10.01 Amendments, Etc. 9695   10.02 Notices; Effectiveness; Electronic
Communication 9896   10.03 No Waiver; Cumulative Remedies; Enforcement 10098  
10.04 Expenses; Indemnity; Damage Waiver 10098   10.05 Payments Set Aside 103101
  10.06 Successors and Assigns 103101   10.07 Treatment of Certain Information;
Confidentiality 107106   10.08 Right of Setoff 108107   10.09 Interest Rate
Limitation 109108   10.10 Counterparts; Integration; Effectiveness 109108  
10.11 Survival of Representations and Warranties 109108   10.12 Severability
110108   10.13 Replacement of Lenders 110108   10.14 Governing Law;
Jurisdiction; Etc. 111109   10.15 Waiver of Jury Trial 111110   10.16 No
Advisory or Fiduciary Responsibility 112110   10.17 Electronic Execution of
Assignments and Certain Other Documents 112111   10.18 USA PATRIOT Act Notice
113111   10.19 Judgment Currency 113111   10.20 Appointment of Company 113112  
10.21 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions 112   10.22 Acknowledgement Regarding Any Supported QFCs 113

 



 viii 

 

 



SCHEDULES           2.01 Commitments and Applicable Percentages   2.03(a) L/C
Issuer Sublimit   2.03(b) Existing Letters of Credit   2.04 Swing Line Lender
Sublimit   2.14 Eligible Foreign Subsidiaries   5.08 Environmental Matters  
7.01 Existing Liens   7.02 Existing Indebtedness   7.04 Permitted Dispositions  
10.02 Administrative Agent’s Office; Certain Addresses for Notices        
EXHIBITS           Form of           A Committed Loan Notice   B Swing Line Loan
Notice   C Note   D Compliance Certificate   E Assignment and Assumption   F
Company Guaranty   G Designated Borrower Joinder Agreement   H Designated
Borrower Notice   I U.S. Tax Compliance Certificates  

 



 ix 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of July 1, 2016,
among THERMO FISHER SCIENTIFIC INC., a Delaware corporation (the “Company”),
certain Subsidiaries of the Company from time to time party hereto pursuant to
Section 2.14 (each a “Designated Borrower” and, together with the Company, the
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, and BANK OF AMERICA, N.A., BANK OF AMERICA, N.A., LONDON
BRANCH, BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A. and JPMORGAN CHASE BANK,
N.A., LONDON BRANCH, and certain other Lenders acting in such capacity from time
to time, as L/C Issuers and Swing Line Lenders.

 

R E C I T A L S

 

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

 
DEFINITIONS AND ACCOUNTING TERMS

 

1.01           Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acceptance Credit” means a commercial Letter of Credit in which the applicable
L/C Issuer engages with the beneficiary of such Letter of Credit to accept a
time draft.

 

“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the applicable L/C Issuer may require in
connection with the creation of Bankers’ Acceptances.

 

“Act” has the meaning specified in Section 10.18.

 

“Acquisition” means the acquisition by the Company, directly or indirectly
through one or more of its Subsidiaries, of all of the equity interests of the
Target pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” means that certain Business Combination Agreement and
Plan of Merger, dated as of May 26, 2016,March 3, 2020, among the Company,
Polpis Merger Sub Co. and the Target (and all schedules, exhibits and annexes
thereto and all side letters and agreements affecting the terms thereof or
entered into in connection therewith).

 

“Acquisition Closing Date” means the date the Acquisition is consummated
pursuant to the Acquisition Agreement.

 



   

 

 

“Acquisition Debt” means any Indebtedness of the Company or any of its
Subsidiaries that has been issued for the purpose of financing, in whole or in
part, a Qualified Acquisition and any related transactions or series of related
transactions (including for the purpose of refinancing or replacing all or a
portion of any pre-existing Indebtedness of the Company, any of its Subsidiaries
or the person(s) or assets to be acquired); provided that (a) the release of the
proceeds thereof to the Company and its Subsidiaries is contingent upon the
consummation of such Qualified Acquisition and, pending such release, such
proceeds are held in escrow (and, if the definitive agreement (or, in the case
of a tender offer or similar transaction, the definitive offer document) for
such Qualified Acquisition is terminated prior to the consummation of such
Qualified Acquisition or if such Qualified Acquisition is otherwise not
consummated by the date specified in the definitive documentation relating to
such debt, such proceeds shall be promptly applied to satisfy and discharge all
obligations of the Company and its Subsidiaries in respect of such Indebtedness)
or (b) such Indebtedness contains a “special mandatory redemption” provision (or
other similar provision) or otherwise permits such Indebtedness to be redeemed
or prepaid if such Qualified Acquisition is not consummated by the date
specified in the definitive documentation relating to such debt (and if the
definitive agreement (or, in the case of a tender offer or similar transaction,
the definitive offer document) for such Qualified Acquisition is terminated in
accordance with its terms prior to the consummation of such Qualified
Acquisition or such Qualified Acquisition is otherwise not consummated by the
date specified in the definitive documentation relating to such Indebtedness,
such debt is so redeemed or prepaid within 90 days of such termination or such
specified date, as the case may be).

 

“Additional Commitment Lender” has the meaning specified in Section 2.15(d).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euro,
Sterling, Swiss Franc, and Yen and each other currency (other than Dollars) that
is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 



 2 

 

 

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 and the
United Kingdom Bribery Act 2010, each as amended, and the rules and regulations
thereunder.

 

“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.16(a).

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18. If the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments; provided that (a) if the Applicable Percentage of any
Lender is being computed in connection with the Company Sublimit, such
computation will be made on the basis of such Lender’s commitment to the Company
Sublimit as a percentage (carried out to the ninth decimal place) of the
aggregate amount of the Company Sublimit then in effect, and (b) if the
Applicable Percentage of any Designated Lender is being computed in connection
with a Designated Borrower Sublimit, such computation will be made on the basis
of such Designated Lender’s commitment to such Designated Borrower Sublimit as a
percentage (carried out to the ninth decimal place) of the aggregate amount of
such Designated Borrower Sublimit then in effect. The initial Applicable
Percentage of each Lender with respect to the Aggregate Commitments is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following rate, expressed in
basis points per annum, corresponding to the applicable Debt Ratings as set
forth below:

 

Pricing Level Debt Ratings S&P/Moody’s Facility Fee

 

Applicable Rate

for

Eurocurrency Rate Loans

 

Letter of Credit Fee

 

Applicable Rate

for

Base Rate Loans

1 A- / A3 or better 0.100% 0.9001.025% 0.0000.025% 2 BBB+ / Baa1 0.125%
1.0001.125% 0.0000.125% 3 BBB / Baa2 0.150% 1.1001.225% 0.1000.225% 4 BBB- /
Baa3 0.200% 1.1751.300% 0.1750.300% 5 Any ratings lower than level 4 0.275%
1.4751.600% 0.4750.600%

 

“Debt Ratings” means, as of any date of determination, the ratings as determined
by the Rating Agencies of the Company’s non-credit-enhanced, senior unsecured
long-term debt; provided that (a) if the respective Debt Ratings issued by the
Rating Agencies differ by one level, then the Pricing Level for the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest); (b) if
the respective Debt Ratings issued by the Rating Agencies differ by more than
one level, then the Pricing Level that is one Pricing Level lower than the
higher of such Debt Ratings shall apply; (c) if the Company has only one Debt
Rating, then the Pricing Level that is one level lower than that of such Debt
Rating shall apply; and (d) if the Company does not have any Debt Rating,
Pricing Level 5 shall apply.

 



 3 

 

 

Initially, the Applicable Rate shall be determined based upon the Debt Ratings
effective as of the Closing Date. Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Debt Ratings shall be
effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change; provided, that if no such public announcement is made, such
change in the Applicable Rate shall be effective on the date the change in the
Debt Ratings is effective.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS, Barclays, and JPMorgan in their capacity as joint lead
arrangers and joint bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees, expenses, charges,
disbursements and other charges of any one law firm or external counsel (and one
regulatory counsel and one local counsel in each affected jurisdiction to the
extent reasonably necessary) and, solely in the case of an actual or potential
conflict of interest, one additional counsel (and one additional regulatory
counsel and one additional local counsel in each affected jurisdiction to the
extent reasonably necessary) to each Person affected by such conflict of
interest.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Australian Dollar” means lawful money of the Commonwealth of Australia.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“BaFin” means the German Federal Financial Supervisory Authority (Bundesanstalt
für Finanzdienstleistungsaufsicht).

 



 4 

 



 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankers’ Acceptance” means a time draft, drawn by the beneficiary under an
Acceptance Credit and accepted by the Applicable L/C Issuer upon presentation of
documents by the beneficiary of an Acceptance Credit pursuant to Section 2.03
hereof, in the standard form for bankers’ acceptances of such L/C Issuer.

 

“Barclays” means Barclays Bank PLC and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate (determined as if the relevant Base
Rate Loan were a Eurocurrency Rate Loan having a one-month Interest Period) plus
1.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“BBSY” has the meaning set forth in the definition of “Eurocurrency Rate.”

 

“Beneficiary” means, in relation to a Letter of Credit, from time to time, the
initial beneficiary, a transferee beneficiary, a successor beneficiary, a
nominated bank, a negotiating bank or a confirming bank with respect to such
Letter of Credit, as applicable.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code orto which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of ERISA Section 3(42)the
Plan Asset Regulations or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 



 5 

 



 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Officer” means any Responsible Officer of the Company or any other
individual designated in writing by a Responsible Officer of the Company
(including officers of other Borrowers).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and:

 

(a)       if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

 

(b)       if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)       if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

 

(d)       if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency;

 

provided that, in the case of any Borrowing of a Swing Line Loan denominated in
Euros, a Business Day shall be any TARGET Day on which dealings are also carried
on in the London interbank market (without regard to whether commercial banks
are authorized to close under the Laws of, or are in fact closed in, the state
of New York or the state where the Administrative Agent’s officeOffice with
respect to Obligations denominated in Dollars is located).

 

“Canadian Dollar” means lawful money of Canada.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP, provided that any obligations related to a lease that was
or would have been accounted for as an operating lease in accordance with GAAP
as in effect on December 31, 2018 (whether or not such operating leases were in
effect on such date) shall be accounted for as obligations relating to an
operating lease and not as Capital Lease Obligations regardless of any change in
GAAP following the date that would otherwise require such obligations to be
recharacterized as Capitalized Leases.

 



 6 

 

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the applicable L/C
Issuers or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or other credit support reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements in a pooling
arrangement or otherwise.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Designated Borrower, is a Lender or an
Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to a Cash Management Agreement with a Designated Borrower, in
each case in its capacity as a party to such Cash Management Agreement.

 

“CDOR” has the meaning specified in the definition of “Eurocurrency Rate.”

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, implemented or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)       any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 40% or more of the equity securitiesEquity Securities
of the Company entitled to vote for members of the board of directors or
equivalent governing body of the Company on a fully-diluted basis; or

 

(b)       a majority of the members of the board of directors or other
equivalent governing body of the Company shall cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the Closing Date or (ii) whose election by the board of directors of the
Company, or whose nomination for election by the shareholders of the Company,
was approved (such approval either by specific vote or by approval of the
Company’s proxy statement) by a vote of at least a majority of the directors of
the Company who were either directors on the Closing Date or whose election or
nomination was previously so approved.

 



 7 

 



 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.July 1, 2016.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate amount of the Commitments on the date hereof
is $2,500,000,000.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
F.

 

“Company Materials” has the meaning specified in Section 6.02.

 

“Company Related Parties” means, the Company’s Subsidiaries and the directors
and senior officers of the Company and of the Company’s Subsidiaries.

 

“Company Sublimit” means, with respect to the Company at any time, an amount
equal to the Aggregate Commitments in effect at such time less the aggregate
amount of all Designated Borrower Sublimits in effect at such time. The Company
Sublimit is part of, and not in addition to, the Aggregate Commitments, and in
no event shall the Company Sublimit plus the aggregate amount of all Designated
Borrower Sublimits then in effect exceed the Aggregate Commitments.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 



 8 

 

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following without duplication and to the extent
deducted in calculating such Consolidated Net Income: (i) income tax expense,
(ii) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (iii) depreciation and amortization
expense, (iv) amortization of intangibles and organization costs, (v) any
extraordinary, unusual or non-recurring non-cash expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), (vi) any extraordinary, unusual or
non-recurring cash expenses or losses to the extent that they do not exceed, in
the aggregate, $75,000,000 during such period, (vii) stock-based compensation
expense, and (viii) non-recurring cash charges incurred in the four consecutive
fiscal quarter period commencing with the quarter during which the applicable
transaction described in clause (a) or (b) below is consummated, (a) related to
(a) the Acquisition, including related non-recurring integration costs of the
Company and its Subsidiaries, in an aggregate amount not to exceed
$150,000,000300,000,000 in the aggregate for such four consecutive fiscal
quarter period and (b) a single additionalrelated to any other Qualified
Acquisition over the life of this Agreement, including related non-recurring
integration costs of the Company and its Subsidiaries, in an aggregate amount
not to exceed $250,000,000 in the aggregatefor each such Qualified Acquisition
for such four consecutive fiscal quarter period minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) interest
income, (ii) any extraordinary, unusual or non-recurring non-cash income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash gains on the
sales of assets outside of the ordinary course of business), (iii) any
extraordinary, unusual or non-recurring cash income or gains to the extent they
exceed, in the aggregate, $75,000,000 during such period, and (iv) income tax
credits (to the extent not netted from income tax expense).

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended; provided, however, that Consolidated EBITDA shall be
calculated on a Pro Forma Basis to give effect to the Acquisition (if
consummated) and any other acquisition or sale of a Subsidiary or operating
division thereof consummated during such period, in each case, for more than
$3,000,000,000, to (b) Consolidated Interest Expense as of such date.

 

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the total cash interest expense (including
that attributable to Capital Lease Obligations) of the Company and its
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Company and its Subsidiaries (excluding all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing but including net costs under Swap Contracts in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended; provided, however, that Consolidated EBITDA shall be
calculated on a Pro Forma Basis to give effect to the Acquisition (if
consummated) and any other acquisition or sale of a Subsidiary or operating
division thereof, in each case, for more than $50,000,000, to (b) Consolidated
Interest Expense as of such date.

 



 9 

 

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) all Indebtedness of the Company and its Subsidiaries outstanding as
of such date minus unrestricted cash and cash equivalents (but, for the
avoidance of doubt, (and without duplication of the effect of the provisos to
Sections 7.03 and 7.04), excluding the netting of any proceeds of Acquisition
Debt or any Indebtedness in favor of the Target excluded from Indebtedness
pursuant to Section 7.03 or 7.04) of the Company and its Subsidiaries as of such
date to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended; provided, however, that Consolidated EBITDA shall be calculated
on a Pro Forma Basis to give effect to the Acquisition (if consummated) and any
other acquisition or sale of a Subsidiary or operating division thereof
consummated during such period, in each case, for more than
$50,000,000.3,000,000,000.

 



“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries, the net income (or loss) of the Company and its Subsidiaries,
determined on a consolidated basis and in accordance with GAAP.

 

“Consolidated Total Tangible Assets” means, as of any date of determination, the
total assets of the Company and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP, but excluding Intangible Assets.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to it in Section 10.22.

 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount of its outstanding Loans and such Lender’s participation in L/C
Obligations and Swing Line Loans at such time.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt RatingRatings” has the meaning specified in the definition of “Applicable
Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.



 



 10 

 

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, each L/C Issuer, each Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit, Bankers’ Acceptances or Swing
Line Loans) within two Business Days of the date when due, (b) has notified the
Company, the Administrative Agent, any L/C Issuer or any Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of (i)
the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority or (ii) in the
case of a solvent Lender, a precautionary Undisclosed Administration with
respect to such Lender, in any such case where such ownership interest or action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, each L/C Issuer, each
Swing Line Lender and each Lender promptly following such determination.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto. As of the Closing Date there are no Designated Borrowers.

 

“Designated Borrower Joinder Agreement” has the meaning specified in Section
2.14.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

“Designated Borrower Sublimit” means, with respect to any Designated Borrower at
any time, an amount equal to the sum of the Commitments of all applicable
Designated Lenders to such Designated Borrower in effect at such time, but not
to exceed the Designated Borrower Sublimit for such Designated Borrower then in
effect pursuant to Section 2.14. The Designated Borrower Sublimit of any
Designated Borrower is part of, and not in addition to, the Aggregate
Commitments, and in no event shall the Company Sublimit plus the aggregate
amount of all Designated Borrower Sublimits then in effect exceed the Aggregate
Commitments.

 



 11 

 

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanctions.

 

“Designated Lenders” has the meaning specified in Section 2.14.

 

“Disposition” or “Dispose” means the sale, transfer, license (excluding any
license of intellectual property in the ordinary course of business), lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith but excluding any (a) equity issuances, or (b)
dividends or distributions to any holders of equity interests.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any timefor any amount, at the time of
determination thereof, (a) with respect to any amount denominated in Dollars,
such amount, and (b) with respect to any amount denominated in any Alternative
Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent or an L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EEA Financial Institution” means (a) any financialcredit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Eligible Foreign Subsidiary” means each of the directly or indirectly
wholly-owned Foreign Subsidiaries of the Company organized under the laws of one
of the jurisdictions set forth on Schedule 2.14 hereto.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 



 12 

 



 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, or legally binding governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

 

Equity Securities” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974,1974 and the
rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or a determination that a Multiemployer Plan is or is expected to be in
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (d) the filing of a notice of intent to terminate, the treatment of a
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Euro Swing Line Rate” means a rate per annum equal to LIBOR for Euros, or if
such rate is not available, a comparable or successor rate which rate is
reasonably selected by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. (London time) for an amount comparable to the
amount of that Loan on such day for overnight deposits in Euros, and, if any
such applicable rate is below zero, the Euro Swing Line Rate for such day will
be deemed to be zero; provided that after the Closing Date and to the extent a
comparable or successor rate is reasonably selected by the Administrative Agent
(as contemplated above), such selected rate shall be applied in a manner
consistent with market practice; provided further that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
selected rate shall be applied in a manner as otherwise reasonably determined by
the Administrative Agent.

 

“Euro Swing Line Rate Loan” means a Swing Line Loan denominated in Euros that
bears interest based on the Euro Swing Line Rate.

 



 13 

 



 

“Eurocurrency Rate” means:

 

(i) in the case of a Loan denominated in a LIBOR Quoted Currency, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or (if such rate is
unavailable) a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; provided
that if LIBOR or such comparable or successor rate would be less than 0.75%,
such rate shall be deemed to be 0.75% for the purposes of this Agreement; and

 

(ii) in the case of a Loan denominated in Canadian Dollars, the rate per annum
equal to the rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”)
or (if such a rate is unavailable) a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
for the applicable Interest Period at approximately 10:00 a.m. (Toronto, Ontario
time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent) (or if such day is not a
Business Day, then on the immediately preceding Business Day with a term
equivalent to such Interest Period); provided that if CDOR or such comparable or
successor rate would be less than 0.75%, such rate shall be deemed to be 0.75%
for the purposes of this Agreement; and

 

(iii) in the case of a Loan denominated in Australian Dollars, the rate per
annum equal to the Bank Bill Swap Reference Bid Rate (“BBSY”) or (if such rate
is unavailable) a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) for the applicable
Interest Period at approximately 10:30 a.m. (Melbourne, Australia time) two
Business Days prior to the commencement of such interest period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent); provided that if
CDOR or such comparable or successor rate would be less than 0.75%, such rate
shall be deemed to be 0.75% for the purposes of this Agreement;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth above, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding
anything to the contrary contained herein, if the Eurocurrency Rate is less than
zero, such rate shall be deemed equal to zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate.” Committed Loans
that are Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency. All Committed Loans denominated in an Alternative Currency
must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 



 14 

 



 

“Excluded Swap Obligation” means, with respect to the Company, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the Guarantee of the Company of, or the grant by the Company of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any provision thereof) by virtue of
the Company’s failure to constitute an “eligible contract participant,” as
defined in the Commodity Exchange Act and the regulations thereunder, at the
time the Guarantee of (or grant of such security interest by, as applicable) the
Company becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
the Company as specified in any agreement between the relevant Loan Parties and
counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender becomes a party hereto
or acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a) or (c), amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure or inability to comply with Section
3.01(f), and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Obligor to any Lender hereunder or under any
other Loan Document, provided that such Lender shall have complied with Section
3.01(f).

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of July
25, 2013 (as amended by that certain Incremental Facility Amendment dated as of
February 23, 2015) among the Company, certain Subsidiaries of the Company from
time to time party thereto, Bank of America, as administrative agent, and the
lenders party thereto.

 

“Existing Letters of Credit” means those letters of credit issued prior to the
Closing Date for the account of the Company or any of its Subsidiaries and
identified on Schedule 2.03(b).

 

“Existing Maturity Date” has the meaning specified in Section 2.15(a).

 

“Extending Lender” has the meaning specified in Section 2.15(e).

 

“Extension Date” has the meaning specified in Section 2.15(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b)(1) of the Code, and any law, regulation, rule,
promulgation, or official agreement adopted pursuant to any intergovernmental
agreement entered into in connection with any of the foregoing and any lawsthe
implementation of such Sections of the Code, regulations, rules, promulgations,
or official agreements adopted pursuant to any such intergovernmental agreement
or interpretations.

 



 15 

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. If the Federal Funds Rate shall be less
than zero it shall be deemed zero for purposes of this Agreement.

 

“Fee Letters” means, collectively, (a) the letter agreement, dated June 7, 2016,
among the Company, MLPFS, Bank of America, Barclays and JPMorgan and (b) the
letter agreement, dated June 7, 2016, among the Company, MLPFS and Bank of
America.

 

“First Amendment Effective Date” means December 11, 2017, the date of the
effectiveness of that certain Amendment No. 1 to Credit Agreement.

 

“First Extension Date” has the meaning specified in Section 2.15(a).

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes. For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations owing to such L/C Issuer other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to each Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans owing to such Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the FASB Accounting Standards Codification or such other principles as
may be approved by a significant segment of the accounting profession in the
United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

 



 16 

 

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness is assumed by such Person. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (1) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made and (2) the maximum amount for which such guaranteeing
person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the Company
in good faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Designated Borrower and any Cash Management
Bank, and is identified as such in a written notice from the Company to the
Administrative Agent.

 

“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VI
or VII that is entered into by and between any Designated Borrower and any Hedge
Bank, and is identified as such in a written notice from the Company to the
Administrative Agent.

 

“Hedge Bank” means any Person that (a) at the time it enters into a Swap
Contract not prohibited under Article VI or VII, is a Lender or an Affiliate of
a Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party
to a Swap Contract not prohibited under Article VI or VII, in each case in its
capacity as a party to such Swap Contract.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Increase Effective Date” has the meaning specified in Section 2.16(d).

 



 17 

 

 

“Indebtedness” of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (excluding
accounts payable and accrued expenses), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, (g) all reimbursement obligations of such
Person in respect of drawings or payments made under letters of credit, surety
or performance bonds or other similar arrangements that are not satisfied within
three Business Days following the date of receipt by such Person of notice of
such drawing or payment, (h) the liquidation value of all mandatorily redeemable
preferred capital stock of such Person, (i) all Guarantees of such Person in
respect of obligations of the kind referred to in clauses (a) through (f) and
(h) above, and (j) all obligations of the kind referred to in clauses (a)
through (i) above secured by any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (k) for the purposes of
Section 8.01(e) only, all obligations of such Person in respect of Swap
Contracts. It is understood that obligations in respect of a Permitted
Securitization shall not constitute Indebtedness. Any Indebtedness incurred
after the Closing Date by the Company or its Subsidiaries for the purpose of
financing a portion of the consideration payable under the Acquisition Agreement
or the related fees and expenses shall not be included for purposes of
calculating the Consolidated Leverage Ratio until the earlier of (a) the date of
the consummation of the Acquisition and the use of proceeds to finance a portion
of the consideration payable under the Acquisition Agreement or to pay the
related fees and expenses and (b) the date of the required redemption or
mandatory prepayment of such indebtedness, provided that such indebtedness shall
only be excluded from such calculation to the extent that such indebtedness
includes a mandatory redemption or a mandatory prepayment of such indebtedness
in the event that the Acquisition is not consummated pursuant to the terms of
the Acquisition Agreement). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (or Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 



 18 

 

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week (solely
with respect to Eurocurrency Rate Loans denominated in Dollars) or one, two,
three or six months thereafter, as selected by the Company or a Designated
Borrower, as applicable, in its Committed Loan Notice; provided that:

 

(a)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)       any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)       no Interest Period shall extend beyond the Maturity Date.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

 

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage
of the Company Sublimit. All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from (i) a drawing under
any Letter of Credit (other than an Acceptance Credit) or (ii) a payment of a
Bankers’ Acceptance upon presentation, in each case which has not been
reimbursed on the date when made or refinanced as a Committed Borrowing. All L/C
Borrowings shall be denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit or Bankers’
Acceptance, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

 

“L/C Issuer” means (i) Bank of America, in its capacity as an issuer of Letters
of Credit and Bankers’ Acceptances hereunder, (ii) Barclays, in its capacity as
an issuer of standby Letters of Credit hereunder, (iii) JPMorgan, in its
capacity as an issuer of Letters of Credit and Bankers’ Acceptances hereunder,
(iv) Citibank, N.A. with respect to certain Existing Letters of Credit issued by
Citibank, N.A. and (v) any five other Lenders designated by the Company from
time to time who agree to act in the capacity as an issuer of Letters of Credit
and Bankers’ Acceptances hereunder.

 



 19 

 



 

“L/C Issuer Sublimit” means, as to any L/C Issuer, its obligation to issue
Letters of Credit and make Bankers’ Acceptances pursuant to Section 2.03(a) in
an aggregate amount at any time outstanding not to exceed the Dollar amount set
forth opposite such L/C Issuer’s name on Schedule 2.03(a) or as agreed by any
additional L/C Issuer as set forth in Section 2.03(l), as such amount may be
adjusted from time to time in accordance with this Agreement, it being
understood that the aggregate amount of the L/C Issuer Sublimit may exceed the
Letter of Credit Sublimit, but no one L/C Issuer’s L/C Issuer Sublimit shall
exceed the Letter of Credit Sublimit.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the sum of
the maximum aggregate amount which is, or at any time thereafter may become,
payable by the L/C Issuers under all then outstanding Bankers’ Acceptances, plus
the aggregate amount of all Unreimbursed Amounts, including all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lenders.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means (i) any letter of credit issued hereunder and (ii) each
of the Existing Letters of Credit. A Letter of Credit may be a commercial letter
of credit or a standby letter of credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer and, in the case of any Acceptance Credit, shall
include the related Acceptance Documents.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$250,000,000 and (b) the Company Sublimit then in effect. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; Swiss Franc and each other currency that is approved in
accordance with Section 1.06.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or similar preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 



 20 

 

 

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Designated Borrower Joinder
Agreement, each Note, each Issuer Document, the Fee Letters and the Company
Guaranty.

 

“Loan Parties” means, collectively, the Company, as a Borrower and as the
guarantor under the Company Guaranty, and each Designated Borrower.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

“Mandatory Auto-Extension Letter of Credit Sublimit” means an amount equal to
$50,000,000. The Mandatory Auto-Extension Letter of Credit Sublimit is part of,
and not in addition to, the Letter of Credit Sublimit.

 

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

 

“Master Agreement” has the meaning specified in the definition of Swap Contract.

 

“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets, liabilities (actual or contingent), operations or financial condition of
the Company and its Subsidiaries, taken as a whole; or (b) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party or the rights of or
remedies ofavailable to the Administrative Agent or the Lenders
thereunderagainst the Company under the Loan Documents, taken as a whole.

 

“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Company (a) whose revenues are greater than 510% of the consolidated
revenues of the Company and its Subsidiaries for the most recent fiscal year of
the Company for which financial statements are available or (b) the book value
of whose assets is greater than 510% of the book value of the total consolidated
assets of the Company and its Subsidiaries as of the end of such fiscal year, in
each case determined in accordance with GAAP.

 

“Maturity Date” means the later of (a) July 1, 2021,(x) with respect to each
Second Amendment Non-Extending Lender, July 1, 2021 and (y) with respect to each
Second Amendment Extending Lender, July 1, 2022, and (b) if maturity is extended
pursuant to Section 2.15, such extended maturity date as determined pursuant to
such Section; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the applicable L/C Issuer with
respect to Letters of Credit and Bankers’ Acceptances issued and outstanding at
such time, (b) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of Section
2.17(a)(i), (a)(ii) or (a)(iii), an amount equal to 102% of the Outstanding
Amount of all L/C Obligations, and (c) otherwise, an amount determined by the
Administrative Agent and the applicable L/C Issuer in their sole discretion.

 



 21 

 

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors and assigns.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan described in Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning specified in Section 2.15(b).

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Participating Lender” has the meaning specified in Section 2.14(a).

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

 

“Notice Date” has the meaning specified in Section 2.15(b).

 

“Obligations” means (i) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Bankers’ Acceptance, and
(ii) all obligations of any Designated Borrower under any Guaranteed Cash
Management Agreement or Guaranteed Hedge Agreement, in each case whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 



 22 

 



 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future recording, stamp or documentary taxes
or any other excise, transfer, sales or property taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document including any interest, additions to
tax or penalties applicable thereto, excluding (other than an assignment
pursuant to a request by the Company under Section 10.13), in each case, such
amounts that result from an Assignment and Assumption, grant of a participation,
transfer or designation of a new applicable Lending Office or other office for
receiving payments under any Loan Document and Excluded Taxes.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments orof such Committed Loans and Swing Line Loans, as the case may
be, occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of amounts paid under Bankers’ Acceptances or of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined by the Administrative Agent, an L/C Issuer, or a Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market. If
the Overnight Rate shall be less than zero it shall be deemed zero for purposes
of this Agreement.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Lender” has the meaning specified in Section 2.14(a).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 



 23 

 



 

“Permitted Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

“Permitted Securitization” means any Securitization Transaction, provided that
the aggregate amount of the financing represented by such transactions at any
one time outstanding does not exceed $400,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pro Forma Basis” means, with respect to compliance with any covenant hereunder,
compliance with such covenant after giving effect to the Acquisition (if
consummated) or toor any other acquisition, any asset sale of a Subsidiary or
operating entity for which historical financial statements for the relevant
period are available or any incurrence of Indebtedness (including pro forma
adjustments arising out of events which are directly attributable to such
acquisition, asset sale or any incurrence of Indebtedness, are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act, as interpreted by the SEC, and such other adjustments as are
reasonably satisfactory to the Administrative Agent, in each case as certified
by the chief financial officer of the Company) using, for purposes of
determining such compliance, the historical financial statements of all entities
or assets so acquired or sold and the consolidated financial statements of the
Company and its Subsidiaries, which shall be reformulated as if such acquisition
or asset sale, and all other acquisitions or asset sales that have been
consummated during the period, and any Indebtedness or other liabilities to be
incurred or repaid in connection therewith had been consummated and incurred or
repaid at the beginning of such period.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 10.22.

 

“Qualified Acquisition” means a transaction permitted under this Agreement and
consummated after the earlier of the Acquisition Closing Date and the
termination of the Acquisition prior to the Acquisition Closingon or after the
Second Amendment Effective Date, by which the Company or any of its Subsidiaries
(i) acquires any going concern or business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires at least a majority (in number of votes) of the
Equity Securities of a person if the aggregate amount of Indebtedness incurred
by the Company and its Subsidiaries to finance the purchase price and other
consideration for such transaction, plus the amount of Indebtedness assumed by
the Company and its Subsidiaries in connection with such transaction, is at
least $3,000,000,000 of Indebtedness.

 



 24 

 



 

“Rating Agency” means either of S&P or Moody’s.

 

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the applicable Swing Line
Lender or the applicable L/C Issuer, as the case may be, in making such
determination.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer or
any senior vice president of such Person and, solely for the purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of such Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person.

 

“Restricted Margin Stock” means Margin Stock owned by the Company or any of its
Subsidiaries which represents not more than 25% of the aggregate value
(determined in accordance with Regulation U), on a consolidated basis, of the
property and assets of the Company and its Subsidiaries (including any Margin
Stock) that is subject to the provisions of Sections 7.01 and 7.04.

 



 25 

 

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit or
Bankers’ Acceptance, each of the following: (i) each date of issuance of a
Letter of Credit or creation of a Bankers’ Acceptance denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit or Bankers’ Acceptance having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the applicable L/C Issuer under any Letter of Credit or Bankers’ Acceptance
denominated in an Alternative Currency, (iv) in the case of the Existing Letters
of Credit, the Closing Date and (v) such additional dates as the Administrative
Agent or the applicable L/C Issuer shall determine or the Required Lenders shall
require.

 

“S&P” means Standard & Poor’s Financial Services LLC. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanctioned Persons Lists” means Specially Designated Nationals List, Foreign
Sanctions Evader List, or Sectoral Sanctions Identifications List, or similar
lists maintained by the Office of Foreign Assets Control of the U.S. Department
of the Treasury.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Amendment Effective Date” means June 5, 2020, the date of the
effectiveness of that certain Amendment No. 2 to Credit Agreement and Extension.

 

“Second Amendment Extending Lender” means each Lender party hereto whose name is
set forth on Schedule I of that certain Amendment No. 2 to Credit Agreement
under the heading “Extending Lenders”.

 

“Second Amendment Non-Extending Lender” means each Lender party hereto whose
name is set forth on Schedule I of that certain Amendment No. 2 to Credit
Agreement under the heading “Non-Extending Lenders”.

 

“Second Extension Date” has the meaning specified in Section 2.15(a).

 

“Securities Act” means the Securities Act of 1933.

 

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC.

 



 26 

 



 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
(a) the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe or
(b) Yen.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Administrative
Agent or such L/C Issuer, as the case may be, as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or an L/C Issuer may obtain such
spot rate from another financial institution designated by the Administrative
Agent or such L/C Issuer if the Administrative Agent or such L/C Issuer, as the
case may be, does not have as of the date of determination a spot buying rate
for any such currency; provided further, that such L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity which is consolidated with
such Person under GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Sublimit” means the Company Sublimit or an applicable Designated Borrower
Sublimit, as the context may indicate.

 

“Supported QFC” has the meaning assigned to it in Section 10.22.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement relating to any of the
foregoing (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 



 27 

 



 

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means (a) with respect to Swing Line Loans denominated in
Dollars, each of Bank of America, Barclays and JPMorgan, each in its capacity as
provider of Swing Line Loans, and any successor swing line lender for Dollars
hereunder and (b) with respect to Swing Line Loans denominated in Euros, each of
(i) Bank of America, N.A., London Branch, or one or more other branches or
Affiliates of Bank of America, acting in such capacity, (ii) Barclays, or one or
more other branches or Affiliates of Barclays, acting in such capacity, and
(iii) JPMorgan Chase Bank, N.A., London Branch, or one or more other branches or
Affiliates of JPMorgan acting in such capacity, each in its capacity as provider
of Swing Line Loans denominated in Euros, or any successor swing line lender for
Euros hereunder.

 

“Swing Line Lender Sublimit” means, as to any Swing Line Lender, its obligation
to make Swing Line Loans pursuant to Section 2.04 in an aggregate amount at any
time outstanding not to exceed the Dollar amount set forth opposite such Swing
Line Lender’s name on Schedule 2.04, as such amount may be adjusted from time to
time in accordance with this Agreement.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

“Swing Line Sublimit” means, at any time, an amount equal to (a) with respect to
Swing Line Loans denominated in Dollars, $200,000,000 and (b) with respect to
Swing Line Loans denominated in Euros, the Alternative Currency Equivalent of
$200,000,000; provided that in no event shall the aggregate Swing Line Sublimit
exceed the Company’s Sublimit then in effect (and if any adjustment is required
to the Swing Line Sublimit as a result of the reduction of the Company Sublimit,
such adjustment shall, unless otherwise agreed among the Swing Line Lenders and
the Borrower, be applied pro rata between the portion of the Swing Line Sublimit
allocated to Dollars and the portion of the Swing Line Sublimit allocated to
Euros, and ratably among the relevant Swing Line Lenders). The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Swiss Franc” means lawful money of the Swiss Confederation.

 

“Target” means FEI Company, an Oregon corporation.QIAGEN N.V., a Dutch entity,
with seat in Venlo, the Netherlands, Trade Register number 12036979.

 



 28 

 



 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term Loan Facility” means that certain Term Loan Agreement dated as of the date
hereof among the Company, JPMorgan, as administrative agent, and the lenders
party thereto, and any replacements, refinancings, refundings, renewals or
extensions thereof.

 

“Threshold Amount” means $150,000,000.500,000,000.

 

“Threshold Indebtedness” has the meaning specified in Section 8.01(e).

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Credit Exposure of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Undisclosed Administration” means, with respect to a Lender that is the subject
of home jurisdiction supervision by the Dutch Central Bank (De Nederlandsche
Bank N.V.) under the Dutch Financial Supervision Act (Wet op het financieel
toezicht, “Wft”), an undisclosed administration (stille curatele) applicable to,
and imposed on, such Lender by the Dutch Central Bank (De Nederlandsche Bank
N.V.) under or based on section 1:76 of the Dutch Financial Supervision Act (Wet
op het financieel toezicht, “Wft”), as to and in relation to which the Dutch
Central Bank (De Nederlandsche Bank N.V.) has not publicly disclosed the
appointment of a custodian (curator) with regard to such Lender.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412, 430 and 436 of the Code for
the applicable plan year.

 



 29 

 

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Margin Stock” means any Margin Stock owned by the Company or any
of its Subsidiaries which is not Restricted Margin Stock.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regime” has the meaning assigned to it in Section
10.22.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 



 30 

 

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein (it being agreed that all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof).

 

(b)           Changes in GAAP. If at any time any material change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Company or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Company shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

1.04        Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the applicable L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or an L/C Issuer,
as applicable.

 



 31 

 

 

(b)           Wherever in this Agreement in connection with a Committed
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or an L/C Issuer, as the case may be.

 

1.06        Additional Alternative Currencies.

 

(a)           The Company may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
all the Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and each L/C Issuer.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable L/C Issuer thereof. Each Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

(c)           Any failure by a Lender or an L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Committed Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the L/C Issuers consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify the Company.

 



 32 

 

 

1.07        Change of Currency.

 

(a)           Each obligation of any of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.08        Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.09        Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Committed Loans. Subject to the terms and conditions set forth
herein, each Lender (or, in the case of Loans made under a Designated Borrower
Sublimit, each Designated Lender with respect to such Designated Borrower
Sublimit) severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrowers in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the Credit
Exposure of any Lender shall not exceed such Lender’s Commitment, (iii) the
aggregate Outstanding Amount of all Committed Loans made to the Company and any
Designated Borrower under the Designated Borrower Sublimit applicable to such
Designated Borrower shall not exceed such Designated Borrower Sublimit, and (iv)
the aggregate Outstanding Amount of all Loans and L/C Obligations made to the
Company under the Company Sublimit shall not exceed the Company Sublimit then in
effect. Within the limits of each Lender’s Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01. Committed Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein;
provided that any Borrowings made on the Closing Date or any of the three (3)
Business Days following the Closing Date shall be made as Base Rate Loans unless
the applicable Borrower delivers a funding indemnity letter in form and
substance reasonably acceptable to the Administrative Agent not less than three
Business Days prior to the date of such Borrowing.

 



 33 

 

 

2.02        Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Committed Loan Notice. Each such notice
must be received by the Administrative Agent not later than (i) 12:00 noon three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii) 12:00 noon three Business Days (or four Business Days, in
the case of Yen, or five Business Days, in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) 11:00
a.m. on the requested date of any Borrowing of Base Rate Committed Loans. Each
telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Borrowing
Officer. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $10,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, however, that each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of (A) with
respect to Eurocurrency Rate Loans denominated in Sterling, £7,000,000 or a
whole multiple of £500,000 in excess thereof, (B) with respect to Eurocurrency
Rate Loans denominated in Euros, €10,000,000 or a whole multiple of €1,000,000
in excess thereof, (C) with respect to Eurocurrency Rate Loans denominated in
Yen, ¥1,000,000,000 or a whole multiple of ¥100,000,000 in excess thereof, and
(D) with respect to Eurocurrency Rate Loans denominated in any other Alternative
Currency, the Alternative Currency Equivalent of $10,000,000 or a whole multiple
of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Committed Borrowing of or conversion to Base Rate Committed Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Company is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) the currency of the Committed Loans to be borrowed, (vii)
if any Designated Borrower Sublimit is then in effect, the Borrower to whom such
Committed Loan is to be made, and (viii) if any Designated Borrower Sublimit is
then in effect and such Committed Loan is to be made to the Company, the
Sublimit under which such Committed Loan is to be made. If the Company fails to
specify a currency in a Committed Loan Notice requesting a Borrowing, then the
Committed Loans so requested shall be made in Dollars. If the Company fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency. If the
Company requests a Borrowing but fails to identify the Borrower or the
applicable Sublimit, it shall be deemed to be a request for a Borrowing by the
Company under the Company Sublimit, subject to availability under that Sublimit.

 



 34 

 

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Company, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation of Committed Loans denominated in a currency
other than Dollars, in each case as described in the preceding subsection. In
the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Committed Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by the
Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.

 

(c)           During the existence of a Default, (i) no Loans of the Company or
any Designated Borrower that is a Domestic Subsidiary may be requested as,
converted to or continued as Eurocurrency Rate Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may require that any or all of the then outstanding
Eurocurrency Rate Loans of the Company or any Designated Borrower that is a
Domestic Subsidiary denominated in an Alternative Currency be either (at the
Company’s election) prepaid or redenominated into Dollars in the amount of the
Dollar Equivalent thereof, on the last day of the then current Interest Period
with respect thereto and (ii) no Loans of any Designated Borrower that is an
Eligible Foreign Subsidiary may be requested as, converted to or continued as
Eurocurrency Rate Loans with an Interest Period of more than one month without
the consent of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)          After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect at any time with respect to Committed Loans.

 



 35 

 

 

2.03       Letters of Credit and Bankers’ Acceptances.

 

(a)          The Letter of Credit and Bankers’ Acceptances Commitment.

 

(i)          Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies under the
Company Sublimit for the account of the Company or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, (2) to honor drawings under the Letters of Credit and (3)
with respect to Acceptance Credits, to create Bankers’ Acceptances in accordance
with the terms thereof and hereof; and (B) the Lenders severally agree to
participate in Letters of Credit and Bankers’ Acceptances issued for the account
of the Company or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (v) the Total Outstandings shall not exceed the Aggregate Commitments,
(w) the Credit Exposure of any Lender shall not exceed such Lender’s Commitment,
(x) the Outstanding Amount of all Loans and L/C Obligations under the Company
Sublimit shall not exceed the Company Sublimit then in effect, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (z) the Outstanding Amount of the L/C Obligations under Letters of
Credit issued by such L/C Issuer shall not exceed such L/C Issuer’s L/C Issuer
Sublimit. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof. Notwithstanding the foregoing, neither Barclays nor any of
its Affiliates shall have any obligation under this Section 2.03(a)(i) to issue
commercial Letters of Credit or create Bankers’ Acceptances.

 

(ii)          No L/C Issuer shall issue any Letter of Credit if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Lenders have approved such expiry date.

 

(iii)         No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

 

(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit or any related Bankers’ Acceptance, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit or any related bankers’ acceptance generally or
such Letter of Credit or any related Bankers’ Acceptance in particular or shall
impose upon such L/C Issuer with respect to such Letter of Credit or related
Bankers’ Acceptance any restriction, reserve or capital requirement (for which
such L/C Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

 

(B)         the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

(C)         the maturity date of any Bankers’ Acceptance issued under any such
requested Acceptance Credit would occur earlier than 30 days or later than 120
days from the date of issuance of the Bankers’ Acceptance, unless the Required
Lenders have approved such expiry date;

 



 36 

 

 

(D)        except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit or related Bankers’ Acceptance is in an initial
stated amount less than the Dollar Equivalent of $100,000, in the case of a
commercial Letter of Credit, or the Dollar Equivalent of $500,000, in the case
of a standby Letter of Credit;

 

(E)         except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(F)         such L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

 

(G)         any Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer with the Company or such Lender to eliminate
such L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion;

 

(H)         as to Acceptance Credits, if the Bankers’ Acceptance created or to
be created thereunder shall not be an eligible bankers’ acceptance under Section
13 of the Federal Reserve Act (12 U.S.C. 372); or

 

(I)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, provided that Bank of America agrees, in its capacity as an L/C
Issuer and subject to the other conditions herein, to provide Letters of Credit
(including Existing Letters of Credit) with expiry dates more than twelve months
after the dates of issuance or last renewal in an aggregate face amount at any
time outstanding (determined in accordance with Section 1.09) of up to
$5,000,000.

 

(iv)         No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
Beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(v)          Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit and Bankers’ Acceptances issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit and Bankers’ Acceptances issued by it or proposed to be issued
by it and Issuer Documents and Acceptance Documents pertaining to such Letters
of Credit and Bankers’ Acceptances as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 



 37 

 

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to one of the L/C Issuers (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Borrowing Officer. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer. Such
Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to such L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the Beneficiary thereof; (E) the documents to be
presented by such Beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such Beneficiary in case of any
drawing or presentation thereunder; and (G) such other matters as such L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may reasonably require. Additionally, the Company
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

 

(ii)          Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
having a commitment under the Company Sublimit at the time of such issuance
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
of the Company Sublimit times the amount of such Letter of Credit. Immediately
upon the creation of each Bankers’ Acceptance, each Lender having a commitment
under the Company Sublimit at the time of such creation shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
L/C Issuer a risk participation in such Bankers’ Acceptance in an amount equal
to the product of such Lender’s Applicable Percentage of the Company Sublimit
times the amount of such Bankers’ Acceptance.

 



 38 

 

 

(iii)          If the Company so requests in any applicable Letter of Credit
Application, (A) the applicable L/C Issuer agrees to issue a standby Letter of
Credit that has automatic extension provisions (each, a “Mandatory
Auto-Extension Letter of Credit”); provided that after giving effect to any L/C
Credit Extension with respect to any Mandatory Auto-Extension Letter of Credit,
the Outstanding Amount of the L/C Obligations in respect of all Mandatory
Auto-Extension Letters of Credit shall not exceed the Mandatory Auto-Extension
Letter of Credit Sublimit and (B) the applicable L/C Issuer may, in its sole and
absolute discretion, agree to issue a standby Letter of Credit that has
automatic extension provisions (each, a “Permitted Auto-Extension Letter of
Credit”); provided that any such Mandatory Auto-Extension Letter of Credit or
Permitted Auto-Extension Letter of Credit must permit such L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such standby Letter of Credit) by giving prior notice to
the Beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such standby
Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the Company shall not be required to make a specific request to such L/C
Issuer for any such extension. Once a Mandatory Auto-Extension Letter of Credit
or Permitted Auto-Extension Letter of Credit has been issued, the Lenders shall
be deemed to have authorized (but may not require) the applicable L/C Issuer to
extend such standby Letter of Credit at any time to an expiry date not later
than the Letter of Credit Expiration Date; provided, however, that such L/C
Issuer shall not extend such standby Letter of Credit if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such standby Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of clauses (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) in the case of a Permitted Auto-Extension
Letter of Credit, from the Administrative Agent that the Required Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Lender or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the Beneficiary thereof, the applicable L/C Issuer will also deliver to the
Company and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the Beneficiary of any Letter of Credit of any
notice of a drawing or, with respect to any Acceptance Credit, presentation of
documents, under such Letter of Credit, or any presentation for payment of a
Bankers’ Acceptance, the applicable L/C Issuer shall notify the Company and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Company shall reimburse the applicable L/C Issuer
in such Alternative Currency, unless the Company shall have notified such L/C
Issuer promptly following receipt of the notice of drawing that the Company will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. In the event the Company receives such notice not later than 9:00 a.m.
on the date of any payment by the applicable L/C Issuer under a Letter of Credit
or Bankers’ Acceptance to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by such L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Company shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing or Bankers’ Acceptance, as
applicable, and in the applicable currency not later than 11:00 a.m. on such
Honor Date. In the event the Company receives such notice after 9:00 a.m. on any
Honor Date, the Company shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing or
Bankers’ Acceptance, as applicable, and in the applicable currency not later
than 11:00 a.m. on the immediately succeeding Business Day. If the Company fails
to so reimburse the applicable L/C Issuer by such time, the Administrative Agent
shall promptly notify each Lender having a commitment under the Company Sublimit
at such time of the Honor Date, the amount of the unreimbursed drawing or
payment (in the case of a Letter of Credit denominated in an Alternative
Currency, expressed in the Dollar Equivalent thereof) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage of the Company
Sublimit. In such event, the Company shall be deemed to have requested a
Committed Borrowing of Base Rate Loans under the Company Sublimit to be
disbursed on the Honor Date, or the immediately succeeding Business Day, as the
case may be, in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
commitments then in effect of each Lender under the Company Sublimit and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 



 39 

 

 

(ii)          Each Lender having a commitment under the Company Sublimit at the
time of any notice given pursuant to Section 2.03(c)(i) shall, upon such notice,
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Company Sublimit of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan under the Company Sublimit to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.

 

(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans under the Company
Sublimit because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, the Company shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each applicable Lender’s payment to the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)         Until each applicable Lender funds its Committed Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit or payments made on any Bankers’
Acceptance, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of such L/C Issuer.

 

(v)          Each applicable Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit and payments made on Bankers’ Acceptances, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against any L/C Issuer, the Company,
any Subsidiary or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
applicable Lender’s obligation to make Committed Loans pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Company of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Company to
reimburse any L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit or Bankers’ Acceptance, together with interest as
provided herein.

 



 40 

 

 

 

(vi)              If any applicable Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan under the Company Sublimit
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the applicable L/C
Issuer submitted to any applicable Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

 

(d)          Repayment of Participations.

 

(i)                At any time after the applicable L/C Issuer has made a
payment under any Letter of Credit or Bankers’ Acceptance and has received from
any applicable Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Company or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage of the Company Sublimit in Dollars and in the same funds as those
received by the Administrative Agent.

 

(ii)               If any payment received by the Administrative Agent for the
account of any L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each applicable Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Applicable Percentage of the Company Sublimit on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. The obligations of
the applicable Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

(e)          Obligations Absolute. The obligation of the Company to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and each
payment under any Bankers’ Acceptance and to repay each L/C Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)                any lack of validity or enforceability of such Letter of
Credit or Bankers’ Acceptance, this Agreement, or any other Loan Document;

 

(ii)               the existence of any claim, counterclaim, setoff, defense or
other right that the Company or any Subsidiary may have at any time against any
Beneficiary or any transferee of such Letter of Credit or Bankers’ Acceptance
(or any Person for whom any such Beneficiary or any such transferee may be
acting), such L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
Bankers’ Acceptance or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii)              any draft, demand, certificate or other document or
endorsement presented under or in connection with such Letter of Credit or
Bankers’ Acceptance proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit or obtain payment under
any Bankers’ Acceptance;

 



 41 

 

 

(iv)              waiver by the applicable L/C Issuer of any requirement that
exists solely for such L/C Issuer’s protection and not the protection of the
Company;

 

(v)              honor of a demand for payment presented electronically even if
such Letter of Credit or Bankers’ Acceptance, as applicable, requires that
demand be in the form of a draft;

 

(vi)              any payment made by the applicable L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received (determined by giving
effect to any provisions contained therein permitting receipt at a later date
under enumerated circumstances) under such Letter of Credit or Bankers’
Acceptance, as applicable, if payment made in connection with a presentation
after such date is required by the UCC, the ISP or the UCP, as applicable;

 

(vii)             any payment by such L/C Issuer under such Letter of Credit or
Bankers’ Acceptance against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
such L/C Issuer under such Letter of Credit or Bankers’ Acceptance to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any Beneficiary or any transferee of such Letter of Credit or
Bankers’ Acceptance, including any arising in connection with any proceeding
under any Debtor Relief Law;

 

(viii)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

 

(ix)              any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any Subsidiary except for circumstances arising solely from the gross negligence
or willful misconduct of such L/C Issuer.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto, and each Bankers’ Acceptance, that is delivered to it and, in
the event of any claim of noncompliance with the Company’s instructions or other
irregularity, the Company will promptly notify the applicable L/C Issuer. The
Company shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.

 



 42 

 

 

(f)            Role of L/C Issuer. Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit or making any payment under a
Bankers’ Acceptance, the applicable L/C Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of any L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit,
Bankers’ Acceptance or Issuer Document. The Company hereby assumes all risks of
the acts or omissions of any Beneficiary or transferee with respect to its use
of any Letter of Credit or Bankers’ Acceptance; provided, however, that this
assumption is not intended to, and shall not, preclude the Company’s pursuing
such rights and remedies as it may have against the Beneficiary or transferee at
law or under any other agreement. None of any L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of any L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (ix) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Company, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by such L/C Issuer’s bad faith,
willful misconduct or gross negligence or such L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the Beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit or to honor any Bankers’ Acceptance presented
for payment in strict compliance with its terms an conditions. In furtherance
and not in limitation of the foregoing, an L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument endorsing, transferring or assigning or purporting to endorse,
transfer or assign a Letter of Credit or Bankers’ Acceptance or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. Each L/C Issuer may send a Letter of
Credit or conduct any communication to or from the Beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a Beneficiary.

 

(g)          Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the applicable L/C Issuer and the Company when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, each L/C Issuer shall not be
responsible to the Company for, and such L/C Issuer’s rights and remedies
against the Company shall not be impaired by, any action or inaction of such L/C
Issuer required under any Law that is required to be applied to any Letter of
Credit or this Agreement, including the Law of a jurisdiction where the L/C
Issuer or the Beneficiary is located.

 

(h)           Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each applicable Lender, subject to Section 2.18, in
accordance with such Lender’s Applicable Percentage of the Company Sublimit and
in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit and each Bankers’ Acceptance that is issued and outstanding hereunder
equal to the Applicable Rate times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit or the maximum stated amount
of such Bankers’ Acceptance, as the case may be, that is issued and outstanding
hereunder. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. Letter of Credit Fees shall be (i)
due and payable on the fifteenth day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit or Bankers’ Acceptance, as the case may be, on
the Letter of Credit Expiration Date and thereafter on demand and (ii) computed
on a quarterly basis in arrears. If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit or the maximum stated amount of each Bankers’ Acceptance, as the case may
be, shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 



 43 

 

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Company shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, a fronting fee (i) with respect to each commercial
Letter of Credit and each Bankers’ Acceptance issued and outstanding, at the
rate agreed between such L/C Issuer and the Company (whether pursuant to a Fee
Letter or otherwise), computed on the Dollar Equivalent of the amount of such
Letter of Credit or Bankers’ Acceptance, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit or Bankers’
Acceptance increasing the amount of such Letter of Credit or Bankers’
Acceptance, at the rate agreed between such L/C Issuer and the Company (whether
pursuant to a Fee Letter or otherwise), computed on the Dollar Equivalent of the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit issued and outstanding,
equal to the percentage per annum agreed between such L/C Issuer and the Company
(whether pursuant to a Fee Letter or otherwise) times the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit or the
maximum stated amount of such Bankers’ Acceptance, as the case may be. Such
fronting fee with respect to standby Letters of Credit shall be (x) due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (y) computed on a quarterly basis
in arrears. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. In addition, the Company shall pay
directly to the applicable L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit and
bankers’ acceptances as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(j)            Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

(l)            Additional L/C Issuers. In addition to Bank of America, Barclays,
JPMorgan and each other Lender listed as an L/C Issuer on the signature pages
hereto, the Company may from time to time, with notice to the Lenders and the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) and the applicable Lender being so appointed, appoint
additional Lenders to be L/C Issuers hereunder, provided that the total number
of L/C Issuers at any time shall not exceed eight Lenders. Each L/C Issuer shall
agree with the Company and inform the Administrative Agent of its L/C Issuer
Sublimit. Upon the appointment of a Lender as an L/C Issuer hereunder such
Person shall become vested with all of the rights, powers, privileges and duties
of an L/C Issuer hereunder.

 

(m)          Removal of L/C Issuers. The Company may at any time remove any
Lender (other than Bank of America, Barclays and JPMorgan) from its role as an
L/C Issuer hereunder upon not less than 30 days prior notice to such L/C Issuer
(or such shorter period of time as may be acceptable to such L/C Issuer);
provided that such removed L/C Issuer shall retain all the rights, powers,
privileges and duties of a L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its removal as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Without limiting the foregoing, upon the removal
of a Lender as an L/C Issuer hereunder, the Company may, or at the request of
such removed L/C Issuer the Company shall use commercially reasonable efforts
to, arrange for one or more of the other L/C Issuers to issue Letters of Credit
hereunder in substitution for the Letters of Credit, if any, issued by such
removed L/C Issuer and outstanding at the time of such removal, or make other
arrangements satisfactory to the removed L/C Issuer to effectively cause another
L/C Issuer to assume the obligations of the removed L/C Issuer with respect to
any such Letters of Credit.

 



 44 

 

 

(n)           Reporting of Letter of Credit Information and L/C Issuer Sublimit.
At any time that there is more than one L/C Issuer, then (i) on the last
Business Day of each calendar month, (ii) on each date that a Letter of Credit
is amended, terminated or otherwise expires, (iii) on each date that an L/C
Credit Extension occurs with respect to any Letter of Credit, and (iv) upon the
request of the Administrative Agent, each L/C Issuer (or, in the case of parts
(ii), (iii) or (iv), the applicable L/C Issuer) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such L/C Issuer) with respect to each Letter of
Credit issued by such L/C Issuer that is outstanding hereunder. In addition,
each L/C Issuer shall provide notice to the Administrative Agent of its L/C
Issuer Sublimit, or any change thereto, promptly upon it becoming an L/C Issuer
or making any change to its L/C Issuer Sublimit. No failure on the part of any
L/C Issuer to provide such information pursuant to this Section 2.03(n) shall
limit the obligation of the Company or any Lender hereunder with respect to its
reimbursement and participation obligations, respectively, pursuant to this
Section 2.03.

 

2.04        Swing Line Loans.

 

(a)           The Swing Line. Subject to the terms and conditions set forth
herein, each applicable Swing Line Lender agrees, severally and not jointly and
in reliance upon the agreements of the other Lenders set forth in this Section
2.04, to make loans in (as applicable) Dollars or Euros (each such loan, a
“Swing Line Loan”) to the Company under the Company Sublimit from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit applicable
to Swing Line Loans in the requested currency; provided, however, that (x) after
giving effect to any Swing Line Loan (and any other applicable extensions of
credit or repayments under this Agreement on such date), (i) the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) the Credit
Exposure of any Lender shall not exceed such Lender’s Commitment, (iii) the
Outstanding Amount of all Loans and L/C Obligations under the Company Sublimit
shall not exceed the Company Sublimit then in effect, (iv) the Outstanding
Amount of the Swing Line Loans made by such Swing Line Lender shall not exceed
such Swing Line Lender’s Swing Line Lender Sublimit, (v) the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
each Swing Line Lender (as a Lender) plus the Swing Line Loans made by such
Swing Line Lender, after giving effect to any Loans and repayments or
prepayments of Loans on such date, does not exceed such Swing Line Lender’s
Commitment (as a Lender) and (vi) the aggregate amount of Swing Line Loans
outstanding shall not exceed the Dollar Equivalent of $200,000,000, (y) the
Company shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and (z) no Swing Line Lender shall be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Swing Line Loans
shall be made ratably on a several and not joint basis by each applicable Swing
Line Lender for the applicable currency, with each such Swing Line Lender only
obligated to make its ratable portion of a requested Swing Line Loan based on
the amount of its Swing Line Lender Sublimit in relation to the Swing Line
Lender Sublimits of all such Swing Line Lenders. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Company may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan in Dollars shall be a Base Rate Loan and each
Swing Line Loan in Euros shall be a Euro Swing Line Rate Loan. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Lender’s Applicable Percentage of the Company Sublimit times
the Dollar Equivalent of such Swing Line Loan.

 



 45 

 

 

(b)          Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Company’s irrevocable notice to the Administrative Agent, who shall then
immediately notify each of the Swing Line Lenders, which may be given by
telephone; provided that (i) in the case of any Swing Line Borrowing denominated
in Euros to be made on a day that is a Business Day for Swing Line Loans
denominated in Euros but not for Swing Line Loans denominated in Dollars, the
irrevocable notice shall be made in writing (and not by telephone) and shall be
provided to each Swing Line Lender providing Swing Line Loans denominated in
Euros (with a copy to the Administrative Agent) and (ii) any telephonic notice
must be confirmed immediately by delivery to the Administrative Agent (for
distribution to the Swing Line Lenders) of a written Swing Line Loan Notice,
appropriately completed and signed by a Borrowing Officer of the Company. Each
such notice must be received by (x) in the case of Swing Line Loans denominated
in Dollars, the Administrative Agent not later than 2:00 p.m. New York City time
on the requested borrowing date or (y) in the case of Swing Line Loans
denominated in Euros, the Administrative Agent (or, if such request is made at a
time with respect to which proviso (i) of the immediately preceding sentence
applies, each applicable Swing Line Lender) not later than 12:00 Noon London
time, on the requested borrowing date, and each such notice shall (i) specify
the amount to be borrowed, which shall be a minimum of $500,000 or €500,000, as
applicable, (ii) specify the requested borrowing date, which shall be a Business
Day, (iii) include a representation from the Company that all of the conditions
to the making of a Swing Line Loan (including the provisions of Section 2.04(a)
above and of Article IV) are satisfied for the making of such Swing Line Loan
and (iv) in the case of Swing Line Loans denominated in Euros made at a time
with respect to which proviso (i) of the immediately preceding sentence applies,
(A) information regarding the Borrower’s account for deposit of such Swing Line
Loan, (B) a list of authorized signatories for the Borrower with sample
signatures for each such authorized Person and (C) contact information for at
least two individuals at the Borrower who can be contacted with respect to such
request. Unless the applicable Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:15 p.m. New York City time on the date of any proposed
Swing Line Borrowing in Dollars or prior to 1:00 p.m. London time on the date of
any proposed Swing Line Borrowing in Euros (A) directing such Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, such Swing Line Lender will, not
later than 3:00 p.m. New York City time on the borrowing date specified in such
Swing Line Loan Notice in the case of Swing Line Loans denominated in Dollars
and 2:00 p.m. London time on the borrowing date specified in such Swing Line
Loan Notice in the case of Swing Line Loans denominated in Euros, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of such Swing Line Lender in
Same Day Funds.

 



 46 

 

 

(c)           Refinancing of Swing Line Loans.

 

(i)                Any Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes each Swing Line Lender to so request on its behalf), that each other
Lender having a commitment under the Company Sublimit at the time of such
request make a Base Rate Committed Loan under the Company Sublimit for Swing
Line Loans denominated in Dollars or a Eurocurrency Rate Loan under the Company
Sublimit for Swing Line Loans denominated in Euros, in each case in an amount
equal to such Lender’s Applicable Percentage of the Company Sublimit of the
amount of Swing Line Loans made by such Swing Line Lender and then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Committed Loans or
Eurocurrency Rate Loans, but subject to the unutilized portion of the Company
Sublimit and the conditions set forth in Section 4.02. The applicable Swing Line
Lender shall furnish the Company with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
applicable Lender shall make an amount equal to its Applicable Percentage of the
Company Sublimit of the amount specified in such Committed Loan Notice available
to the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of such Swing Line Lender at the applicable Administrative
Agent’s Office not later than 1:00 p.m. New York City time on the day specified
in such Committed Loan Notice for Base Rate Committed Loans denominated in
Dollars and 1:00 p.m. London time on the dateday specified in such Committed
Loan Notice for Eurocurrency Rate Loans denominated in Euros, whereupon, subject
to Section 2.04(c)(ii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan or Eurocurrency Rate Loan, as
applicable, under the Company Sublimit to the Company in such amount. The
Administrative Agent shall remit the funds so received to such Swing Line
Lender.

 

(ii)               If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing under the Company Sublimit in accordance with Section
2.04(c)(i), the request for Base Rate Committed Loans or Eurocurrency Rate Loans
submitted by the applicable Swing Line Lender as set forth herein shall be
deemed to be a request by such Swing Line Lender that each applicable Lender
fund its risk participation in the relevant Swing Line Loan and each applicable
Lender’s payment to the Administrative Agent for the account of such Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)              If any Lender fails to make available to the Administrative
Agent for the account of the applicable Swing Line Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this Section
2.04(c) by the time specified in Section 2.04(c)(i), such Swing Line Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by such Swing Line Lender in connection with
the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
under the Company Sublimit included in the relevant Committed Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of such Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

(iv)             Each Lender’s obligation to make Committed Loans under the
Company Sublimit or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans under the Company Sublimit
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swing Line Loans, together with
interest as provided herein.

 



 47 

 

 

(d)          Repayment of Participations.

 

(i)              At any time after any applicable Lender has purchased and
funded a risk participation in a Swing Line Loan, if the applicable Swing Line
Lender receives any payment on account of such Swing Line Loan, such Swing Line
Lender will distribute to such Lender its Applicable Percentage of the Company
Sublimit in the same funds as those received by such Swing Line Lender.

 

(ii)              If any payment received by the applicable Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by such Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by such Swing
Line Lender in its discretion), each applicable Lender shall pay to such Swing
Line Lender its Applicable Percentage of the Company Sublimit of such amount
required to be returned on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of such Swing Line Lender. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)          Interest for Account of Swing Line Lenders. Each Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans made by such Swing Line Lender to the Company. Until each applicable
Lender funds its Base Rate Committed Loan, Eurocurrency Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of the Company Sublimit of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
applicable Swing Line Lender.

 

(f)           Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender and with any repayment of a Swing Line Loan
to be allocated ratably among the Swing Line Lenders thereof based on the
portion of such Swing Line Loan made by each applicable Swing Line Lender.

 

2.05        Prepayments.

 

(a)          Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) three Business Days (or four
Business Days, in the case of Yen, or five Business Days, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $10,000,000 or a whole multiple of $1,000,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of (A) with
respect to Eurocurrency Rate Loans denominated in Sterling, £7,000,000 or a
whole multiple of £500,000 in excess thereof, (B) with respect to Eurocurrency
Rate Loans denominated in Euros, €10,000,000 or a whole multiple of €1,000,000
in excess thereof, (C) with respect to Eurocurrency Rate Loans denominated in
Yen, ¥1,000,000,000 or a whole multiple of ¥100,000,000 in excess thereof, and
(D) with respect to Eurocurrency Rate Loans denominated in any other Alternative
Currency, the Alternative Currency Equivalent of $10,000,000 or a whole multiple
of $1,000,000 in excess thereof; and (iv) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans, and subject to Section 3.05, any such notice may state that it is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage). If such
notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.18, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

 



 48 

 

 

(b)           The Company may, upon notice to the applicable Swing Line Lenders
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty with any such prepayment to be allocated ratably among the Swing Line
Lenders thereof based on the portion of such Swing Line Loan made by each
applicable Swing Line Lender; provided that (i) such notice must be received by
such Swing Line Lender and the Administrative Agent not later than 1:00 p.m. New
York City time on the date of the prepayment in the case of Swing Line Loans
denominated in Dollars and 12:00 Noon London time on the date of the prepayment
in the case of Swing Line Loans denominated in Euros, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or €100,000, as
applicable (or, if less, the entire principal amount thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(c)           If the Administrative Agent notifies the Company at any time that
the Total Outstandings at such time exceed an amount equal to 102% of the
Aggregate Commitments then in effect, then, within two Business Days after
receipt of such notice, the Borrowers shall prepay Loans and/or the Company
shall Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Commitments then in effect; provided, however, that
the Company shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Aggregate Commitments then in effect.
The Administrative Agent may, at any time and from time to time after the
initial deposit of such cash collateral, request that additional cash collateral
be provided in order to protect against the results of further exchange rate
fluctuations.

 

(d)           If the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all Loans to the Company and any Designated Borrower
outstanding under the Designated Borrower Sublimit of such Designated Borrower
at such time exceeds an amount equal to such Designated Borrower Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Company or the relevant Designated Borrower, as applicable, shall prepay Loans
in an aggregate amount sufficient to reduce such Outstanding Amount as of such
date of payment to an amount not to exceed the Designated Borrower Sublimit then
in effect with respect to such Designated Borrower.

 

(e)           If the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all Loans and L/C Obligations outstanding under the
Company Sublimit at such time exceeds an amount equal to the Company Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Company shall prepay Loans and/or Cash Collateralize L/C Obligations in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed the Company Sublimit then in effect.

 



 49 

 

 

2.06       Termination or Reduction of Commitments. The Company may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments or from time to
time permanently reduce the Aggregate Commitments; provided that (a) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
fivethree Business Days prior to the date of termination or reduction (or such
shorter period of time as the Administrative Agent may determine), (b) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (c) any such notice may state that it
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the effectiveness of other credit facilities), in which case
such notice may, subject to Section 3.05, be revoked by the Borrower (by written
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied, (d) any such partial reduction shall be
applied to reduce each Sublimit then in effect in a manner that will allow such
reduction of the Aggregate Commitments to be applied pro rata across the
Commitments of all the Lenders according to their Applicable Percentages with
respect to the Aggregate Commitments, as determined by the Company in
consultation with the Administrative Agent, (e) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (f) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments or, if less, the Company
Sublimit, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments and of the
amount of each of the Sublimits after giving effect thereto. The amount of any
such Aggregate Commitment reduction shall not reduce the Letter of Credit
Sublimit unless otherwise specified by the Company or unless required by proviso
(e) of this Section. For the avoidance of doubt and in connection with proviso
(c) of this Section, any reduction of the Aggregate Commitments shall be applied
to the Commitment of each Lender according to its Applicable Percentage with
respect to the Aggregate Commitments (and not with respect to any Designated
Borrower Sublimit). All fees accrued until the effective date of any termination
of the Aggregate Commitments shall be paid on the effective date of such
termination.

 

2.07        Repayment of Loans.

 

(a)           Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans made to such Borrower outstanding
on such date.

 

(b)           The Company shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.

 

2.08        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for Eurocurrency Rate
Loans; (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans; (iii) each
Swing Line Loan denominated in Dollars shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans; and (iv)
each Swing Line Loan denominated in Euros shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Euro Swing Line Rate plus the Applicable Rate for Eurocurrency Rate
Loans.

 

(b)           (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 



 50 

 



 

(ii)              If any amount (other than principal of any Loan) payable by
any Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)             Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)           For the purposes of the Interest Act (Canada), (i) whenever a rate
of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a yearly rate by multiplying such rate of interest or fee rate by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

 

2.09        Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

 

(a)           Facility Fee. The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
facility fee, in Dollars, equal to the Applicable Rate for facility fees times
the actual daily amount of the Aggregate Commitments (or, if the Aggregate
Commitments have terminated, on the Outstanding Amount of all Committed Loans,
Swing Line Loans and L/C Obligations), regardless of usage, subject to
adjustment as provided in Section 2.18. The facility fee shall accrue at all
times during the Availability Period (and thereafter so long as any Committed
Loans, Swing Line Loans or L/C Obligations remain outstanding), including at any
time during which one or more of the conditions in Article IV are not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period
(and, if applicable, thereafter on demand). The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate for
facility fees during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate for facility fees separately for each period
during such quarter that such Applicable Rate for facility fees was in effect.

 

(b)           Other Fees. The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees, in Dollars, in the
amounts and at the times specified in their respective Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

2.10        Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) or, in the case of interest in respect
of Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 



 51 

 

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General. All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein and
except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 



 52 

 

 

(b)           (i)                Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Committed Borrowing of
Eurocurrency Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

(ii)               Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the applicable L/C Issuer hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or such L/C Issuer, as
the case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or the applicable L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to such Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 



 53 

 



 

(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).

 

(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Committed Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein (including giving effect to
applicable Sublimits), then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Committed Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

 

(i)                 if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

 

(ii)               the provisions of this Section shall not be construed to
apply to (A) any payment made by or on behalf of a Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.17, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than any assignment to the Company
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation. Nothing in this Section 2.13 shall expand the Obligations of
any Designated Borrower that is an Eligible Foreign Subsidiary, which shall be
limited as provided in Section 2.14(b).

 



 54 

 

 

2.14        Designated Borrowers.

 

(a)           Designated Borrower Joinder Agreement; Designated Borrower Notice.

 

(i)                The Company may at any time, upon not less than 15 Business
Days’ notice from the Company to the Administrative Agent, designate any
Domestic Subsidiary or any Eligible Foreign Subsidiary of the Company (an
“Applicant Borrower”) as a “Designated Borrower” to receive Committed Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed agreement in
substantially the form of Exhibit G (a “Designated Borrower Joinder Agreement”)
and setting out the proposed Designated Borrower Sublimit with respect to such
Designated Borrower; provided that (x) there shall be no more than ten
Designated Borrowers designated hereunder at any time, (y) after giving effect
to such Designated Borrower and its Designated Borrower Sublimit and any
repayment of Loans by the Company made prior to the effectiveness of such
Designated Borrower, the Outstanding Amount of all Loans and L/C Obligations
under the Company Sublimit shall not exceed the Company Sublimit then in effect,
and (z) after giving effect to such Designated Borrower and its Designated
Borrower Sublimit, the aggregate amount of the Designated Borrower Sublimits
shall not exceed the Aggregate Commitments less the Outstanding Amount of all
Loans and L/C Obligations under the Company Sublimit at such time. Within ten
Business Days of receipt of such Designated Borrower Joinder Agreement, (A) each
Lender that is not legally able through its Lending Office to lend to such
Designated Borrower (as to such Designated Borrower, each a “Non-Participating
Lender”) shall provide written notice of such fact to the Administrative Agent,
and (B) each Lender that is legally able through its Lending Office to lend to
such Designated Borrower (as to such Designated Borrower, each a “Participating
Lender”) shall provide written notice of such fact to the Administrative Agent.

 

(ii)               The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to utilize the credit facility provided for
herein, the Administrative Agent and the Participating Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel, information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including the
Patriot Act) and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Designated Lenders in their reasonable discretion
(but which in no event shall be more onerous, taken as a whole, to the Company
or any of its Subsidiaries than the equivalent documents delivered by the
Company in Article IV hereof, except as necessary to comply with the equivalent
conditions under the applicable law of the jurisdiction of such Designated
Borrower), and Notes signed by such Applicant Borrower to the extent any
Participating Lenders so require. Promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit H (a “Designated Borrower Notice”) to the
Company and each Participating Lender specifying the effective date upon which
the Applicant Borrower shall constitute a “Designated Borrower” for purposes
hereof, whereupon each Participating Lender agrees to permit such Designated
Borrower to receive Committed Loans hereunder, on the terms and conditions set
forth herein, and each Participating Lender and the Administrative Agent agree
that such Designated Borrower otherwise shall be a “Borrower” for all purposes
of this Agreement. Notwithstanding the foregoing, in the event that any
Participating Lender is entitled to indemnification for Indemnified Taxes
relating to the deduction or withholding of any Tax from any payment made by a
Designated Borrower to such Participating Lender pursuant to Section 3.01, the
Company may, upon notice to such Participating Lender and the Administrative
Agent, exclude such Participating Lender from the group of Participating Lenders
entitled to make Committed Loans to such Designated Borrower (such group with
respect to such Designated Borrower, the “Designated Lenders”).

 

(iii)             After determination of the Designated Lenders with respect to
any Designated Borrower Sublimit, the Administrative Agent shall allocate the
commitments of such Designated Lenders to such Designated Borrower Sublimit
ratably with respect to the Commitments of such Designated Lenders to the extent
possible, but taking into account the amount of the Commitments of each such
Designated Lender not otherwise allocated to other Designated Borrower
Sublimits. The Administrative Agent shall, promptly after receipt of all
information necessary therefor as reasonably determined by the Administrative
Agent, provide notice to the Company and the Lenders of the allocations of each
Designated Borrower Sublimit. Notwithstanding the foregoing or anything to the
contrary in this Section 2.14, in no event shall the aggregate amount of the
commitment of any Lender allocated to all Sublimits exceed the Commitment of
such Lender.

 



 55 

 

 

(iv)              In order to comply with the provisions of this Section
2.14(a), or for any other reason, the Company may, by at least five Business
Days advance notice to the Administrative Agent, from time to time reduce the
size of any particular Designated Borrower Sublimit, so long as the Outstanding
Amount of all Committed Loans to the Company and the relevant Designated
Borrower under such Designated Borrower Sublimit does not exceed the reduced
amount of such Designated Borrower Sublimit, after giving effect to any
repayment of Committed Loans made in connection therewith. Upon any such
reduction, (A) the Administrative Agent shall reallocate the commitments of each
Designated Lender under such Designated Borrower Sublimit to the Company
Sublimit and (B) in connection with such reallocation, the Company Sublimit
shall increase, which may then be utilized to provide a new Designated Borrower
Sublimit for another Designated Borrower in compliance with this Section 2.14.
In addition, the Company may, by at least five Business Days advance notice to
the Administrative Agent, from time to time increase the size of any particular
Designated Borrower Sublimit, so long as the Administrative Agent has confirmed
with the Designated Lenders with respect to such Designated Borrower Sublimit
that such Designated Lenders are willing to provide, and have available
unutilized Commitments sufficient to effectuate, such increase. In connection
with any such increase, the Administrative Agent shall make necessary
allocations of the unutilized Commitments of each Designated Lender to such
Designated Borrower Sublimit, on a pro rata basis to the extent possible, but
otherwise in a manner in the Administrative Agent’s reasonable discretion, and
each such Designated Lender’s commitment to the Company Sublimit (or, if another
Designated Borrower Sublimit is being reduced simultaneously therewith, to such
Designated Borrower Sublimit) shall be accordingly reduced, all as reasonably
determined by the Administrative Agent. The Administrative Agent shall provide
notice to the Company and the Lenders of all adjustments to any Sublimit made
pursuant to this subsection (v) one Business Day prior to the effectiveness of
such adjustments. Notwithstanding this subsection (v), any reduction of the
Aggregate Commitments pursuant to Section 2.06 shall be applied to the Sublimits
as provided in such Section 2.06.

 

(v)               The Designated Borrower Sublimit of any Designated Borrower
shall be composed solely of the commitments of the Designated Lenders providing
Committed Loans to such Designated Borrower, with allocations being determined
by the Administrative Agent as provided herein. Committed Loans may be made
under a Designated Borrower Sublimit to either the Company or the Designated
Borrower to which such Designated Borrower Sublimit applies, and shall only be
made by the Designated Lenders participating in such Designated Borrower
Sublimit, based on the Applicable Percentage of such Designated Lenders with
respect to such Designated Borrower Sublimit.

 

(vi)              No Committed Loan Notice or Letter of Credit Application may
be submitted by or on behalf of such Designated Borrower until the date five
Business Days after the later of (A) the effective date set forth in such
Designated Borrower Notice and (B) the date after which the Administrative Agent
has provided notice of the allocations to such Designated Borrower Sublimit to
the Company and the Lenders.

 

(vii)             For the avoidance of doubt, in the event any Lender is a
Non-Participating Lender or any Participating Lender is not a Designated Lender,
(A) no such Non-Participating Lender or Participating Lender that is not a
Designated Lender shall constitute a Lender under the Designated Borrower
Sublimit of such Designated Borrower, (B) there shall be no reduction in the
Aggregate Commitments, (C) no Designated Lender shall be required to increase
its Commitment, and (D) Committed Loans to the Company or any Designated
Borrower under a Designated Borrower Sublimit shall be made only by the Lenders
that have provided a commitment to the Designated Borrower Sublimit under which
such Committed Loans are being made.

 



 56 

 



 

(b)         The Obligations of the Company and all Designated Borrowers that are
Domestic Subsidiaries (other than with respect to the Borrowers, any Swap
Obligations of the Borrower that would be Excluded Swap Obligations of such
Borrower if such Borrower’s joint and several liability with respect to such
Swap Obligations were treated as a Guarantee for purposes of the definition of
“Excluded Swap Obligation”) shall be joint and several in nature. The Designated
Borrowers that are Eligible Foreign Subsidiaries shall be liable solely for the
Obligations directly incurred by such Designated Borrower and shall not be
responsible for the Obligations of the Company or any Domestic Subsidiary. The
Obligations of the Designated Borrowers that are Eligible Foreign Subsidiaries
shall be guaranteed by the Company pursuant to the terms of the Company
Guaranty.

 

(c)           Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.14 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Committed Loans made by the Lenders to any such Designated
Borrower hereunder. Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.

 

(d)           The Company may from time to time, upon not less than 15 Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion), terminate a Designated Borrower’s status as such; provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. If after such termination any
Loans remain outstanding to the Company under the Designated Borrower Sublimit
applicable to such Designated Borrower, such Loans may remain outstanding under
such Designated Borrower Sublimit, or the Company may repay all such Loans and
terminate such Designated Borrower Sublimit, reallocating the amount of such
Designated Borrower Sublimit to the Company Sublimit and reallocating the
commitments of the Designated Lenders under such Designated Borrower Sublimit to
the Company Sublimit in accordance with this Section 2.14. The Administrative
Agent will promptly notify the Lenders of any such termination of a Designated
Borrower’s status.

 

(e)           Each Lender may, at its option, make any Committed Loans available
to the Designated Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Committed Loans; provided that any
exercise of such option (i) shall not affect the obligation of such Lender to
make Committed Loans or the obligation of the Designated Borrower to repay such
Committed Loans in accordance with the terms of this Agreement and (ii) shall
not result in any increased cost or expense to the Company or the Designated
Borrower.

 

2.15        Extension of Maturity Date.

 

(a)           Requests for Extension. The Company may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 60
days and not later than 35 days prior to (i) the first anniversary of the
Closing Date (the “First Extension Date”) and (ii) the second anniversary of the
Closing Date (the “Second Extension Date” and, with the First Extension Date,
each an “Extension Date”), request that each Lender extend such Lender’s
Maturity Date for an additional 365 days from the Maturity Date then in effect
hereunder (the “Existing Maturity Date”).

 



 57 

 



 

(b)          Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
earlier than 40 days prior to the applicable Extension Date and not later than
the date (the “Notice Date”) that is 20 days prior to the applicable Extension
Date, advise the Administrative Agent whether or not such Lender agrees to such
extension. Each Lender that determines not to so extend its Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date), and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

 

(c)          Notification by Administrative Agent. The Administrative Agent
shall notify the Company of each Lender’s determination under this Section no
later than the date 15 days prior to the applicable Extension Date (or, if such
date is not a Business Day, on the next preceding Business Day).

 

(d)          Additional Commitment Lenders. The Company shall have the right on
or before the applicable Extension Date to replace the Commitments of any
Non-Extending Lenders, and add as “Lenders” under this Agreement, one or more
Eligible Assignees (each, an “Additional Commitment Lender”) as provided in
Section 10.13, each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption pursuant to which such Additional Commitment
Lender shall, effective as of the applicable Extension Date, undertake a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date).

 

(e)           Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the applicable Extension Date, then,
effective as of such Extension Date, the Maturity Date of each Extending Lender
and of each Additional Commitment Lender shall be extended to the date falling
365 days after the Existing Maturity Date (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement; provided, however, that there shall
be no change in the Maturity Date of any Non-Extending Lender.

 

(f)           Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Maturity Date pursuant to this Section shall not
be effective with respect to any Lender unless:

 

(i)                 no Default exists on the date of such extension and after
giving effect thereto;

 

(ii)               the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects on and as
of the applicable Extension Date (provided that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier datein all material respects as of such earlier
date (provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects as of
such earlier date), and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01; and

 



 58 

 

 

(iii)              on the Maturity Date of each Non-Extending Lender, the
Borrowers shall prepay Committed Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
repay, nonratably, the Committed Loans of all Non-Extending Lenders and the
Applicable Percentages of the remaining Lenders shall be revised effective as of
such date.

 

(g)          Conflicting Provisions. This Section shall supersede any provisions
in Section 2.13 or 10.01 to the contrary.

 

2.16        Increase in Commitments.

 

(a)          Request for Increase. Provided no Default exists, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Company
may from time to time request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $500,000,000; provided that any
such request for an increase shall be in a minimum amount of $10,000,000 or any
whole multiple of $10,000,000 in excess thereof. No Lender shall be required to
increase its Commitment as a result of any such request and only the Lenders who
agree to increase their respective Commitments shall be required to consent to
such request. At the time of sending such notice, the Company (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

 

(b)          Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

 

(c)          Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. Subject to the approval of the
Administrative Agent, the L/C Issuers and the Swing Line Lenders (which
approvals shall not be unreasonably withheld), the Company may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent. The
Company shall not be required to include any Lenders in the increased
Commitments and may, at its election, assemble the increased Commitments from
Lenders, additional Eligible Assignees or both.

 

(d)         Increase Effective Date and Allocations. If the Aggregate
Commitments are increased in accordance with this Section, the Administrative
Agent and the Company shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Company and the Lenders of the final allocation
of such increase and the Increase Effective Date.

 

(e)          Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Loan Parties
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.

 



 59 

 

 

(f)            Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary. No increase pursuant to
Section 2.16(a) shall increase the Letter of Credit Sublimit or the Swing Line
Sublimit without the written consent of each L/C Issuer or each Swing Line
Lender, as applicable (and no Swing Line Lender Sublimit of a Swing Line Lender
or L/C Issuer Sublimit of an L/C Issuer shall be increased without such Swing
Line Lender’s or L/C Issuer’s written consent, as applicable).

 

2.17        Cash Collateral.

 

(a)           Certain Credit Support Events. If (i) an L/C Issuer has honored
any full or partial drawing request under any Letter of Credit or paid a Bankers
Acceptance and such drawing or payment has resulted in an L/C Borrowing, (ii) as
of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, (iii) any Borrower shall be required to provide Cash
Collateral pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting
Lender, the Company shall immediately (in the case of clause (iii) above) or
within three Business Days (in all other cases) following any request by the
Administrative Agent or the applicable L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.

 

(b)           Grant of Security Interest. As security for the obligations to
which such Cash Collateral may be applied pursuant to Section 2.17(c), (i) upon
providing any such Cash Collateral, the Company shall grant (and shall subject
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, each L/C Issuer and the Lenders (and shall enter into
documentation reasonably satisfactory to the Administrative Agent for such
purpose), and shall thereafter maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
and (ii) to the extent provided by any Defaulting Lender, such Defaulting Lender
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, each L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent or each L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 



 60 

 

 

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.03, 2.04, 2.05, 2.18 or 8.02 in respect of Letters of Credit or
Bankers’ Acceptances shall be held and applied to the satisfaction of the
specific L/C Obligations, obligations to fund participations therein (including,
as to Cash Collateral provided by a Lender that is a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) the Person providing
Cash Collateral and the applicable L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

 

2.18        Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)                Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.01.

 

(ii)               Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 10.08 shall be applied at such time
or times as may be reasonably determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any L/C Issuer or Swing Line
Lender hereunder; third, to Cash Collateralize each L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.17;
fourth, as the applicable Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans to such Borrower under this
Agreement and (y) Cash Collateralize each L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17; sixth, to the
payment of any amounts owing to the other Lenders and each L/C Issuer as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or any L/C Issuer against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
or Bankers’ Acceptances created at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.18(a)(iv). Notwithstanding the foregoing, no
amounts received from the Company shall be applied to Excluded Swap Obligations
of the Company. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.18(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 



 61 

 

 

(iii)         Certain Fees.

 

(A)              Each Defaulting Lender shall be entitled to receive fees
payable under Sections 2.09(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
principal amount of the Committed Loans funded by it, and (2) its Applicable
Percentage of the Company Sublimit of the stated amount of Letters of Credit or
Bankers’ Acceptances for which it has provided Cash Collateral pursuant to
Section 2.17.

 

(B)              Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the Company Sublimit of
the stated amount of Letters of Credit or Bankers’ Acceptances for which it has
provided Cash Collateral pursuant to Section 2.17.

 

(C)              With respect to any fee payable under Section 2.09(a) or any
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Company shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the applicable L/C Issuer and Swing
Line Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages of the Company Sublimit
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation, or are subsequently satisfied, in which event
such reallocation shall occur when such conditions are satisfied (and, unless
the Company shall have otherwise notified the Administrative Agent at the time
of reallocation, the Company shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 



 62 

 

 

(v)           Cash Collateral, Repayment of Swing Line Loans. If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Company shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in
an amount equal to the applicable Swing Line Lender’s Fronting Exposure and (y)
second, Cash Collateralize each L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.17.

 

(b)          Defaulting Lender Cure. If the Company, the Administrative Agent,
each Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Committed Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Committed Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)            Any and all payments by or on account of any obligation of a Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction or withholding for any Indemnified Taxes, provided that if
any applicable Law shall require the deduction or withholding of any Tax from
any such payment, then such Tax shall be withheld or deducted in accordance with
such Law as determined in the good faith discretion of such Loan Party or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to Section 3.01(f) below.

 

(ii)           If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to Section 3.01(f) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by such Loan Party shall be increased as necessary so
that after any required withholding or the making of all required deductions
with respect to Indemnified Taxes (including deductions applicable to additional
sums payable under this Section 3.01) the Administrative Agent, Lender or L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made. During any period in
which the Administrative Agent is not a U.S. Person, the withholding, deduction
and payment over of Taxes as provided in clauses (A) and (B) immediately above
shall be made by the appropriate Loan Party or the Administrative Agent (rather
than exclusively by the Administrative Agent).

 



 63 

 



 

(iii)         If any Loan Party or the Administrative Agent shall be required by
any applicable Law other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Law, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.01(f) below, (B) such Loan Party or the Administrative Agent, to
the extent required by such Law, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Law, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by such Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions with respect to Indemnified Taxes (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent,
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)          Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, each Loan Party shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.

 

(c)          Indemnification by the Loan Parties. Each of the Company and the
Designated Borrowers shall, and does hereby, indemnify the Administrative Agent,
each Lender and each L/C Issuer within ten days after demand therefor for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, on or
with respect to any payment by or on account of any obligation of a Loan Party
hereunder or any other Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the amount of such payment or
liability and the reasons thereof delivered to the Company by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. Each of the Company and the Designated Borrowers shall,
and does hereby, jointly and severally indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(e) below. Upon
making such payment to the Administrative Agent, the applicable Borrower shall
be subrogated to the rights of the Administrative Agent pursuant to Section
3.01(e) below against the applicable defaulting Lender or L/C Issuer (other than
the right of set off pursuant to the last sentence of Section 3.01(e)). The
indemnity obligations pursuant to this Section 3.01(c) shall be (A) joint and
several among the Company and the Designated Borrowers that are U.S. Persons and
(B) several among the Designated Borrowers that are not U.S. Persons, and the
indemnity obligations of any Foreign Obligor shall be limited to Indemnified
Taxes attributable to such Foreign Obligor.

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Taxes by a Loan Party or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Company,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Company or the Administrative Agent, as the case may be.

 



 64 

 

 

(e)          Indemnification by the Lenders. Each Lender and each L/C Issuer
shall, and does hereby, severally indemnify, and shall make payment in respect
thereof within 10 days after demand therefor, (i) the Administrative Agent
against any Indemnified Taxes attributable to such Lender or such L/C Issuer
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (iii) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender or such L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent or the Company
shall be conclusive absent manifest error. Each Lender and L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this subsection (e).

 

(f)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
required by applicable Law or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, as required by
applicable Law or if reasonably requested by the Company or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to withholding or deduction of Taxes or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)          Without limiting the generality of the foregoing, in the event
that a Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to such Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as required by
applicable Law or upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of IRS Form W-9 (or applicable
successor form) certifying that such Lender is exempt from United States federal
backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by applicable Law or upon the reasonable request of such
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(I)                 in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or W-8BEN-E (or, in either case, an applicable successor form), as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E (or, in either case, an applicable successor form), as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 



 65 

 

 

(II)               executed originals of IRS Form W-8ECI or W-8EXP (or, in
either case, applicable successor form);

 

(III)             in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of such Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E (or, in either case, an
applicable successor form), as applicable; or

 

(IV)              to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY (or applicable successor form),
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or an applicable
successor form), as applicable, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9 (or other successor
forms), and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by applicable Law or upon the reasonable request of the
Company or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 



 66 

 

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall promptly notify the Company and the
Administrative Agent and update such form or certification or promptly notify
the Company and the Administrative Agent in writing of its legal inability to do
so. Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.

 

(g)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or L/C Issuer, or have any obligation to
pay to any Lender or L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or L/C Issuer, as the case may be. If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01 (or benefit equivalent to a refund in the form of
an offset or prepayment of such Taxes due for future periods), it shall pay to
such Loan Party an amount equal to such refund or equivalent offset or Tax
prepayment (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 3.01 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses and net of
any loss or gain realized in the conversion of such funds from or to another
currency (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or equivalent offset or Tax prepayment), provided that
such Loan Party, upon the request of the Recipient, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient in the event
the Recipient is required to repay such refund or equivalent offset or Tax
prepayment to such Governmental Authority. Notwithstanding anything to the
contrary in this subsection (g), in no event will the applicable Recipient be
required to pay any amount to such Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the indemnification payments
or additional amounts giving rise to such refund or equivalent offset or Tax
prepayment had never been paid. This subsection shall not be construed to
require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to such Loan Party
or any other Person.

 

(h)          Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 



 67 

 

 

3.02        Illegality. If any Law has made it unlawful, or any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurocurrency Rate (whether denominated in Dollars or an
Alternative Currency), or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in Dollars or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) if such Lender shall so request (with a copy to the
Administrative Agent), the Company shall, or shall cause the applicable
Designated Borrower to, either (at the Company’s election) (i) prepay all such
Eurocurrency Rate Loans of such Lender either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately (but without the requirement
to make any payment pursuant to Section 3.05), if such Lender may not lawfully
continue to maintain such Eurocurrency Rate Loans or (ii)(A) in the case of
Dollar denominated Eurocurrency Rate Loans, convert all such Eurocurrency Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate) or (B) in the case of Loans denominated in an Alternative
Currency, permit the Administrative Agent to maintain such Loans at a customary
rate for such borrowings determined in good faith by the Administrative Agent
(which rate, in any event, shall not be less than zero), and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurocurrency Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates. If in connection with any request for
a Eurocurrency Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines that (i) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a) above, the
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended, (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

 



 68 

 

 

Notwithstanding the foregoing, if the Administrative Agent or the Required
Lenders have made the determination described in this section, the
Administrative Agent, in consultation with the Company and the Required Lenders,
may (or at the Company’s request, shall) establish an alternative interest rate
for the Impacted Loans, in which case, such alternative rate of interest shall
apply with respect to the Impacted Loans until (1) the Administrative Agent
revokes the notice delivered with respect to the Impacted Loans under clause (a)
of the first sentence of this section, (2) the Administrative Agent or the
Required Lenders notify the Administrative Agent and the Company that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

 

3.04        Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)          Increased Costs Generally. If any Change in Law, after the date on
which a Lender or L/C Issuer becomes a Lender or L/C Issuer hereunder, shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

(iii)          [Intentionally Omitted]; or

 

(iv)         impose on any Lender or any L/C Issuer or the London interbank
market any other material condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to materially
increase the cost to such Lender or such L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to materially reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)          Capital Requirements. If any Lender or any L/C Issuer determines
that any Change in Law, after the date on which a Lender or L/C Issuer becomes a
Lender or L/C Issuer hereunder, affecting such Lender or such L/C Issuer or any
Lending Office of such Lender or such Lender’s or such L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a
level below that which such Lender or such L/C Issuer or such Lender’s or such
L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy and liquidity requirements), then from time to time the Company
will pay (or cause the applicable Designated Borrower to pay) to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

 



 69 

 

 

(c)          Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error (it being understood and agreed that in no
event shall any Lender make any determination or request set forth in subsection
(a) or (b) or deliver any such certificate in the event that such Lender is not
generally making such determinations or requests and delivering such
certificates in the same manner in syndicated credit facilities to borrowers of
similar creditworthiness to the Company under which such Lender is a lender).
The Company shall pay (or cause the applicable Designated Borrower to pay) such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
90 days prior to the date that such Lender or such L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof).

 

(e)           Additional Reserve Requirements. The Company shall pay (or cause
the applicable Designated Borrower to pay) to each Lender (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency Liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan; provided the Company shall have
received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten days from receipt of
such notice.

 



 70 

 

 

3.05       Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any reasonable and invoiced loss,
cost or expense incurred by it (in each case together with a reasonably detailed
supporting calculation) as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;

 

(c)          any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit or related Bankers’ Acceptance (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency other than at the request of the
Administrative Agent, any Lender or any L/C Issuer; or

 

(d)          any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but excluding any loss of
profits or margin. The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06       Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender or L/C Issuer shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or L/C Issuer, as the case may
be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Company hereby agrees to pay (or to cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender or L/C Issuer in
connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or delivers a notice under Section 3.02, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Company may replace such Lender
in accordance with Section 10.13.

 



 71 

 



 

3.07      Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01       Conditions of Closing. The obligation of each L/C Issuer and each
Lender to enter into this Agreement is subject to the satisfaction of the
following conditions precedent:

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or .pdf electronic transmissions (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Company, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent:

 

(i)            executed counterparts of this Agreement and the Company Guaranty;

 

(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer or Borrowing Officer thereof
authorized to act as a Responsible Officer or Borrowing Officer, as the case may
be, in connection with this Agreement and the other Loan Documents to which the
Company is a party;

 

(iii)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
that the Company is validly existing, in good standing and qualified to engage
in business in Delaware;

 

(iv)         a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP,
counsel to the Company, addressed to the Administrative Agent and each Lender,
as to such matters concerning the Company and the Loan Documents as the
Administrative Agent may reasonably request; and

 

(v)           a certificate signed by a Responsible Officer of the Company
certifying that (A) the representations and warranties of the Borrowers
contained in Article V and each Loan Party contained in each other Loan
Document, or which are contained in any document furnished as of the Closing
Date in connection herewith or therewith, are true and correct in all material
respects (or if qualified by materiality, in all respects) on and as of the
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or if qualified by materiality, in all
respects) as of such earlier date, and (B) no Default or Event of Default exists
or would result from any Credit Extension or the application of the proceeds
thereof as of the Closing Date.

 

(b)          The Administrative Agent’s receipt of the Audited Financial
Statements and the corresponding audited financial statements of the Company for
the fiscal years ended December 31, 2014 and December 31, 2013 and the unaudited
financial statements of the Company and its Subsidiaries dated April 2, 2016.

 



 72 

 

 

(c)           The Administrative Agent’s receipt of evidence in form and
substance reasonably satisfactory to the Administrative Agent that the Existing
Credit Agreement and all commitments thereunder have been or, concurrently with
the Closing Date, are being terminated, all obligations thereunder have been
paid in full and all Liens, if any, securing obligations under the Existing
Credit Agreement have been or, concurrently with the Closing Date, are being
released (and each Lender party to the Existing Credit Agreement acknowledges
the receipt and effectiveness of the Company’s notice of termination thereof and
waives any prior notice requirement related thereto).

 

(d)           The representations and warranties of the Company contained in
Article V or which are contained in any document furnished at any time on or
prior to the Closing Date under or in connection herewith or therewith, shall be
true and correct in all material respects (or if qualified by materiality, in
all respects) on and as of the Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or if qualified by
materiality, in all respects) as of such earlier date. No Default shall exist as
of the Closing Date.

 

(e)           The Administrative Agent’s receipt of all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act, that has been reasonably requested by the
Administrative Agent on behalf of any Lender not less than ten Business Days
prior to the Closing Date.

 

(f)            The Lenders, the Administrative Agent and the Arranger shall have
received all fees required pursuant to the terms hereof to be paid, and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel), on or before the Closing Date, including fees
and expenses and other compensation contemplated by the Fee Letters. Without
duplication of the foregoing, unless waived by the Administrative Agent, the
Company shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least three days prior to the
Closing Date.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender.

 

4.02        Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)           The representations and warranties of (i) the Borrowers contained
in Article V (excluding, however, Section 5.05(c) and Section 5.06) and (ii)
each Loan Party contained in each other Loan Document shall be true and correct
in all material respects on and as of the date of such Credit Extension
(provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier datein all material respects as of such earlier date (provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects as of such earlier date),
and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 



 73 

 



 

(b)          No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the applicable L/C
Issuer or the applicable Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

 

(d)          If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower and the determination of the Designated Lenders and Designated Borrower
Sublimit with respect to such Designated Borrower shall have been met to the
reasonable satisfaction of the Administrative Agent.

 

(e)           In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders as of the Closing Date (except with respect to the representations and
warranties in Section 5.16 which are made by the Company and the applicable
Foreign Obligor as of the date set forth therein) and each other date such
representations are made or deemed made pursuant to this Agreement and the other
Loan Documents that:

 

5.01        Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority andto
(i) own or lease its assets and carry on its business and (ii) in the case of
the Company only, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) has all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) in the case of each Loan Party only, execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(cd) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, except in each case referred to in clause (a), (b)(i), (c)(i) or (cd),
to the extent that failure to do so couldwould not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 



 74 

 

 

5.02        Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation binding on such Person
or its assets, or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law in any material respect; except in
each case referred to in clause (b) or (c), to the extent that such conflict,
breach, contravention, Lien, payment or violation couldwould not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.03       Governmental Authorization. No approval, consent, exemption,
authorization, or other material action by, or material notice to, or material
filing with (other than any SEC filing by the Company in compliance with the SEC
disclosure obligations), any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

5.04       Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable Debtor
Relief Laws and general principles of equity, regardless of whether considered
in a proceeding in equity or at law.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby and
the Audited Financial Statements show, reflect or describe all material
indebtedness and other material contingent liabilities of the Company and its
Subsidiaries as of the date thereof, in each case, to the extent required to be
reflected thereon pursuant to GAAP, including liabilities for taxes, material
long term commitments and Indebtedness other than those that are (A) not
material to the Company and its Subsidiaries as a whole or (B) are reflected in
the Company’s most recent report on Form 10-K and any subsequent reports on Form
10-Q or Form 8-K filed with the SEC.

 

(b)          The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated April 2, 2016 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.

 

5.06       Litigation. Except as specifically disclosed in the Company’s or the
TargetQIAGEN N.V.’s Annual Report on Form 10-K or Form 20-F, respectively, and
any other filings with the SEC or BaFin from time to time, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Company, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.

 



 75 

 

 

5.07       Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record title to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect. The property of the Company and its Subsidiaries is
subject to no Lien, other than Liens permitted by Section 7.01.

 

5.08       Environmental Compliance. Except as specifically disclosed in
Schedule 5.08, the Company and its Subsidiaries are in compliance with all
applicable Environmental Laws, except for such non-compliance as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as specifically disclosed in Schedule 5.08, there are no
pending written claims alleging potential liability under or responsibility for
violation of any Environmental Law against or with respect to the Company and
its Subsidiaries or their respective businesses, operations and properties,
except such pending claims as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.09       Insurance. Except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the properties of the
Company and its Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of the Company, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company or the applicable Subsidiary operates.

 

5.10       Taxes. Except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the Company and its
Subsidiaries have filed all Federal, state and other material tax returns and
reports required to be filed (subject to any applicable extensions), and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets which are due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.

 

5.11       ERISA Compliance.

 

(a)       Except as, in the aggregate, would not reasonably be expected to have
a Material Adverse Effect, (i) each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws; and (ii) each Plan that is intended to qualify under Section 401(a)
of the Code has received a favorable determination or opinion letter from the
IRS or an application for such a letter is currently being processed by the IRS
with respect thereto and, to the knowledge of the Company, nothing has occurred
which would prevent, or cause the loss of, such qualification.

 

(b)       Except as, in the aggregate, would not reasonably be expected to have
a Material Adverse Effect, the Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan and
no lien in favor of the PBGC or a Plan has arisen.

 

(c)       There are no pending or, to the knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted, or to the
knowledge of the Company, could reasonably be expected to result in a Material
Adverse Effect.

 



 76 

 

 

(d)       Except as, in the aggregate, would not reasonably be expected to have
a Material Adverse Effect, (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) no Pension Plan or Multiemployer Plan has been determined to be an at-risk
plan or a plan in endangered or critical status, as applicable, within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (iv) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (v) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (vi) neither the Company nor any ERISA Affiliate has engaged in a
transaction that would reasonably be expected to be subject to Section 4069 or
4212(c) of ERISA.

 

5.07        5.12 Margin Regulations; Investment Company Act.

 

(a)           No part of the proceeds of any Credit Extension will be used for
any purpose that violates the provisions of Regulation U or any of the other
Regulations of the FRB. If requested by any Lender or the Administrative Agent,
the Company will furnish to the Administrative Agent and each Lender a statement
to the forgoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

 

(b)          Neither the Company nor any other Loan Party is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

 

5.08       5.13 Disclosure. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished, and with respect to any of
the foregoing relating to the Target, to the best of the Company’s knowledge),
taken as a whole, contains, when furnished, any untrue statement of material
fact or omits, when furnished, to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to management projections or
guidance or forward looking statements, the Company represents only that such
information was prepared in good faith based upon assumptions believed by the
preparer thereof to be reasonable at the time, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.

 

5.14       Compliance with Laws. Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

5.15       Taxpayer Identification Number; Other Identifying Information. The
true and correct U.S. taxpayer identification number of the Company is set forth
on Schedule 10.02.

 



 77 

 



 

5.09       5.16 Representations as to Foreign Obligors. On and after the date on
which any Subsidiary becomes a Foreign Obligor, each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

 

(a)           Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

(b)           The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents, except as may be limited by applicable Debtor Relief Laws and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.

 

(c)           Other than those that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, there is no tax, levy, impost, duty,
fee, assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Obligor is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by such Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except, in each case, as has been disclosed to the
Administrative Agent.

 

(d)           The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

5.10        5.17 Sanctions and Anti-Corruption. (a) The Company is not (i)
currently the subject of any Sanctions, or (ii) located, organized or residing
in any Designated Jurisdiction, if such activity would be prohibited by
Sanctions applicable to any Person organized in the United States or the United
Kingdom. No Company Related Party that is a Subsidiary of the Company is listed
on the Sanctioned Persons Lists and no Company Related Party that is a director
or senior officer of the Company or a Company Related Party that is a Subsidiary
of the Company is, to the best knowledge of the Company, listed on the
Sanctioned Persons Lists. The Company has implemented and maintains in effect
policies and procedures reasonably designed to effectuate compliance by the
Company and all Company Related Parties with applicable Sanctions. No proceeds
from any Loan, has been or will be directly or, to the knowledge of the Company,
indirectly, used by the Company, or loaned, contributed, provided or otherwise
made available by the Company, to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of or with any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions, if such activity would be prohibited by Sanctions
applicable to any Person organized in the United States or the United Kingdom.

 



 78 

 

 

(b)           The Company has implemented and maintains in effect policies and
procedures reasonably designed to effectuate compliance by the Company and all
Company Related Parties with applicable Anti-Corruption Laws. No proceeds from
any Loan, has been or will be, directly or, to the knowledge of the Company,
indirectly, used by the Company, or loaned, contributed, provided or otherwise
made available by the Company to fund any activity or business in any manner
that will result in any violation by any Person (including any Lender, the
Arranger or the Administrative Agent) of Anti-Corruption Laws.

 

5.11        5.18 EEAAffected Financial Institutions. No Loan Party is an
EEAAffected Financial Institution.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

As ofFrom and after the Closing Date and for so long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation hereunder (other than
contingent indemnification obligations for which no claim has been made) shall
remain unpaid or unsatisfied, or any Letter of Credit or related Bankers’
Acceptance shall remain outstanding (unless the L/C Obligations thereunder shall
have been Cash Collateralized in an amount equal to the then Outstanding Amount
thereof), the Company shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

 

6.01        Financial Statements. Deliver to the Administrative Agent (for
distribution to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)          as soon as available, but in any event within the filing deadline
applicable to the Company set forth in the SEC regulations promulgated pursuant
to Section 13 of the Exchange Act, after the end of each fiscal year of the
Company (commencing with the fiscal year ending December 31, 2016), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of a Registered Public Accounting Firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 

(b)          as soon as available, but in any event within the filing deadline
applicable to the Company set forth in the SEC regulations promulgated pursuant
to Section 13 of the Exchange Act, after the end of each of the first three
fiscal quarters of each fiscal year of the Company (commencing with the first
fiscal quarter ending after the Closing Date), a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Company’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail, and
certified by a Responsible Officer of the Company as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes.

 



 79 

 

 

Notwithstanding anything to the contrary in this Section 6.01, the Company shall
not be required to deliver any financial statements to the Administrative Agent
with respect to any period for which it has timely filed its Form 10-K or Form
10-Q, as the case may be, with the SEC; provided, that such Form 10-K or Form
10-Q, as the case may be, is publicly available on the SEC’s website (or a
similar website) within the time periods required by this Section.

 

6.02       Certificates; Other Information. Deliver to the Administrative Agent
(for distribution to each Lender), in form and detail reasonably satisfactory to
the Administrative Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of a Responsible Officer of the
Company stating that such Responsible Officer has no knowledge of any Default
under the financial covenants set forth hereinin Section 7.03 and Section 7.04
or, if any such Default shall exist, stating the nature and status of such
event;

 

(b)          concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer, assistant
treasurer or controller of the Company;

 

(c)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and

 

(d)           promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 



 80 

 

 

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Company hereunder (collectively, the “Company Materials”) by posting the Company
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Company or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Company
hereby agrees that (w) all Company Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Company Materials “PUBLIC,” the Company shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Company Materials as not containing any
material non-public information with respect to the Company or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Company Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Company Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Company Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding the foregoing, the
Company shall be under no obligation to mark any Company Materials “PUBLIC.”

 

6.03       Notices. Promptly, after a Responsible Officer of the Company obtains
knowledge thereof, notify the Administrative Agent:

 

(a)                of the occurrence of any Default;

 

(b)                of any matter that has resulted or couldwould reasonably be
expected to result in a Material Adverse Effect;

 

(c)                of the occurrence of any ERISA Event or the institution of
proceedings or the taking of any other action by the PBGC or any Plan with
respect to the withdrawal from or the termination or insolvency of, any Plan
that, in any case, couldwould reasonably be expected to have a Material Adverse
Effect; and

 

(d)                of any material change in accounting policies or financial
reporting practices by the Company or any Subsidiary.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached and shall be provided to the
Administrative Agent for distribution to the Lenders.

 

6.04       Payment of ObligationsTaxes. Pay and discharge as the same shall
become due and payable (subject to any applicable grace periods and tax
extensions) all (a) tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, and (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property, except, in each case, (i)
to the extent the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves, if any, in accordance
with GAAP are being maintained by the Company or such Subsidiary or (ii) where
any failure thereof couldwould not reasonably be expected to result in a
Material Adverse Effect.

 

6.05       Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect the legal existence and good standing (or equivalent
status) of the Company and any Designated Borrower under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.03 or 7.047.02; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except, in each case, to the extent that failure
to do so couldwould not reasonably be expected to have a Material Adverse
Effect.

 



 81 

 

 

6.06       Maintenance of Properties; Maintenance of Insurance. Except to the
extent that, in the aggregate, non-compliance could not reasonably be expected
to have a Material Adverse Effect, (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b)
maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

6.06       6.07 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith, in the aggregate, couldwould not reasonably be
expected to have a Material Adverse Effect.

 

6.08       Inspection Rights; Books and Records. (a) Maintain proper books and
records and accounts in which full, true and correct entries in conformity with
GAAP and all Laws shall be made of all dealings and transactions material to the
Company and its Subsidiaries, taken as a whole, in relation to its business and
activities; and (b) permit representatives of any Lender, at such Lender’s own
expense (unless a Default has occurred and is continuing, in which case at the
Company’s expense), to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time but only
during normal business hours and (except in the event a Default or Event of
Default exists) upon reasonable prior notice to the Company and as often as may
reasonably be desired (but in no event more frequently than two times a year
unless an Event of Default exists) and to discuss the business, operations,
properties and financial and other condition of the Company and its Subsidiaries
with officers and employees of the Company and its Subsidiaries and, when an
Event of Default exists, with their Registered Public Accounting Firm.

 

6.07       6.09 Use of Proceeds. Use the proceeds of the Credit Extensions (a)
to repay all obligations under the Existing Credit Agreement; and (b) for
working capital purposes, capital expenditures, acquisitions, repurchases of
stock, debentures and other securities, the refinancing of present and future
debt and other general corporate purposes not in contravention of any Law or of
any Loan Document (including in compliance with Section 5.17).

 

6.10       Approvals and Authorizations. Except to the extent that, in the
aggregate, non-compliance could not reasonably be expected to have a Material
Adverse Effect, maintain all authorizations, consents, approvals and licenses
from, exemptions of, and filings and registrations with, each Governmental
Authority of the jurisdiction in which each Foreign Obligor is organized and
existing, and all approvals and consents of each other Person in such
jurisdiction, in each case that are required in connection with the Loan
Documents.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

As ofFrom and after the Closing Date and for so long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation hereunder (other than
contingent indemnification obligations for which no claim has been made) shall
remain unpaid or unsatisfied, or any Letter of Credit or related Bankers’
Acceptance shall remain outstanding, (unless the L/C Obligations thereunder
shall have been Cash Collateralized in an amount equal to the then Outstanding
Amount thereof), (i) with respect to Section 7.01, the Company shall not, nor
shall it permit any Subsidiary to, directly or indirectly, (ii) with respect to
Section 7.02, the Borrowers shall not and (iii) with respect to Section 7.03 and
Section 7.04, the Company shall not:

 



 82 

 

 

7.01        Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues other than Liens on Margin Stock created,
incurred or assumed at a time when such Margin Stock constitutes Unrestricted
Margin Stock, whether now owned or hereafter acquired, other than the following:

 

(a)                Liens pursuant to any Loan Document;

 

(b)               Liens (including LiensI) on the assets of the TargetCompany or
the Target’sany of its Subsidiaries) existing on the Effective Date and listed
on Schedule 7.01 and any renewalsor (II) on assets of the Target or any of the
Target’s Subsidiaries existing on the Acquisition Closing Date (or the Business
Day following the Acquisition Closing Date), and, in each case, any renewals,
replacements or extensions thereof; provided that (i) the property covered
thereby is not changed, (other than any improvements thereto and proceeds
thereof) and (ii) the aggregate principal amount of Indebtedness secured or
benefited thereby is not increased except as contemplated by Section 7.02(b),
and (iii) anyabove the commitment or limits as in effect on (in respect of Liens
under clause (I) above) the Effective Date or (in respect of Liens under clause
(II) above) the Acquisition Closing Date except in an amount equal to the fees
and expenses of such renewal, replacement or extension of the obligations
secured or benefited thereby is permitted by Section 7.02(b); and provided,
further, to the extent any change occurs between the Closing Date and the
Acquisition Closing Date solely with respect to Liens that are specifically
permitted to be incurred by the Target or the Target’s Subsidiaries pursuant to
the terms of the Acquisition Agreement (as in effect on the date hereof) which
would make the contents of such Schedule 7.01 incomplete as of the Acquisition
Closing Date as a result thereof, the Company may deliver to the Administrative
Agent an updated version of such Schedule on or prior to the Acquisition Closing
Date to reflect such additional Liens, which updated version shall replace the
version of such Schedule delivered on the Closing Date without any requirement
for any amendment or any consent by the Administrative Agent or any Lender;;

 

(c)                Liens on property of the Company and its Subsidiaries not
reflected on the consolidated balance sheet of the Company and its Subsidiaries
that are limited to amounts that have been irrevocably deposited with a
financial institution;

 

(d)               Liens for Taxes not yet delinquent, that remain payable
without penalty, or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(e)               carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not delinquent for a period of more than 60 days or which are being
contested in good faith and by appropriate proceedings diligently conducted;

 

(f)                 pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

(g)               pledges or deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business (including deposits to secure
letters of credit issued to secure any such obligation);

 



 83 

 



 

(h)               easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(i)                 Liens securing judgments for the payment of money or
securing appeal or other surety bonds related to such judgments;

 

(j)                customary rights of setoff upon deposit accounts and
securities accounts of cash in favor of banks or other depository institutions
and securities intermediaries; provided that (i) such deposit account or
securities account is not a dedicated cash collateral account and is not subject
to restrictions against access by the Company or any of its Subsidiaries owning
the affected deposit account or other funds maintained with a creditor
depository institution in excess of those set forth by regulations promulgated
by the FRB or any foreign regulatory agency performing an equivalent function,
and (ii) such deposit account or securities account is not intended by the
Company or any of its Subsidiaries to provide collateral (other than such as is
ancillary to the establishment of such deposit account or securities account) to
the depository institution;

 

(k)                Liens arising under Cash Management Agreement pooling
arrangements;

 

(l)                 any interest or title of a lessor under any lease entered
into by the Company or any of its Subsidiaries in the ordinary course of its
business and covering only the assets so leased;

 

(m)               Liens incurred pursuant to a Permitted Securitization on the
property and rights that are subject thereto;

 

(n)               licenses, operating leases or subleases permitted hereunder
granted to other Persons in the ordinary course of business not interfering in
any material respect with the business of the Company or any of its
Subsidiaries;

 

(o)                Liens arising from precautionary UCC financing statement
filings with respect to operating leases or consignment arrangements entered
into by the Company or any of its Subsidiaries in the ordinary course of
business;

 

(p)                Liens on property of a Person existing at the time such
Person is merged into or consolidated with the Company or any Subsidiary or
becomes a Subsidiary of the Company and the replacement, extension or renewal of
such Liens (or the Indebtedness secured thereby); provided that (i) such Liens
were not created in contemplation of such merger, consolidation or acquisition
and do not extend to any assets other than those of the Person (or any of its
Subsidiaries) so merged into or consolidated with the Company or such Subsidiary
or acquired by the Company or such Subsidiary and (ii) no such replacement,
extension or renewal of such Lien or the Indebtedness secured thereby may (A)
increase or change the assets secured by such Lien, or (B) increase the
amountaggregate principal amount (or, as applicable, the committed amount) of
Indebtedness secured by such Lien (other than by an amount equal to the
reasonable fees and expenses of such refinancing or replacement, extension or
renewal) or (C) change any direct or indirect obligor thereof; and;

 

(q)                other Liens securing Indebtedness in an aggregate amount not
to exceed, at any time outstanding, 10% of the book value of the Consolidated
Total Tangible Assets of the Company and its Subsidiaries.Liens in favor of the
Company or any of its Subsidiaries;

 



 84 

 



 

7.02       Subsidiary Indebtedness. Permit any Subsidiary (including any
Designated Borrower) to create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)       Indebtedness of the Designated Borrowers under the Loan Documents;

 

(b)       Indebtedness (including Indebtedness of the Target or the Target’s
Subsidiaries) outstanding on the Closing Date and listed on Schedule 7.02 and
additional Indebtedness incurred after the Closing Date under the revolving
credit arrangements listed on Schedule 7.02 in an aggregate principal amount at
any one time outstanding not to exceed the commitments or limits existing with
respect thereto on the date hereof and set forth on such Schedule and any
replacements, refinancings, refundings, renewals or extensions thereof; provided
that the principal amount of such Indebtedness is not increased at the time of
such replacement, refinancing, refunding, renewal or extension above the
commitments or limits set forth on such Schedule; and provided, further, to the
extent any change occurs between the Closing Date and the Acquisition Closing
Date solely with respect to Indebtedness that is specifically permitted to be
incurred by the Target or the Target’s Subsidiaries pursuant to the terms of the
Acquisition Agreement (as in effect on the date hereof) which would make the
contents of such Schedule 7.02 incomplete as of the Acquisition Closing Date as
a result thereof, the Company may deliver to the Administrative Agent an updated
version of such Schedule on or prior to the Acquisition Closing Date to reflect
such additional Indebtedness, which updated version shall replace the version of
such Schedule delivered on the Closing Date without any requirement for any
amendment or any consent by the Administrative Agent or any Lender;

 

(c)       Indebtedness of any Subsidiary to the Company or to any other
Subsidiary;

 

(d)       [Intentionally Omitted];

 

(e)       Guarantees by any Subsidiary in respect of Indebtedness of the Company
or any other Subsidiary otherwise permitted hereunder; provided, however, that
any Guarantees by Subsidiaries in respect of Indebtedness of the Company shall
not exceed, at any time outstanding, $50,000,000 in the aggregate;

 

(f)       Indebtedness of one or more Subsidiaries under the Term Loan Facility
in an aggregate principal amount not to exceed $2.0 billion (provided that
solely to the extent the Term Loan Facility is increased pursuant to the
incremental provisions thereof and such amounts are utilized as permanent
financing for the Acquisition in lieu of permanent securities, such amount shall
instead be $2.0 billion plus the amount of such incremental facilities, which in
an aggregate amount shall not exceed $4.0 billion);

 

(g)       Indebtedness of one or more Subsidiaries in respect of European
commercial paper of such Subsidiaries in an aggregate principal amount, when
aggregated with the outstanding principal amount of any obligations outstanding
under the Loan Documents, does not to exceed $2.5 billion in the aggregate; and

 

(h)       other Indebtedness of all Subsidiaries in an aggregate principal
amount not to exceed, at any time outstanding, 10% of the total book value of
the Consolidated Total Tangible Assets of the Company and its Subsidiaries.

 



 85 

 

 

(r)                (i) Liens on fixed or capital assets (including real
property) to secure the payment of all or any part of the cost of acquisition,
construction, development or improvement of such assets, or to secure
Indebtedness incurred to provide funds for any such purpose; provided that (i)
the commitment of the creditor to extend the credit secured by any such Lien
shall have been obtained not later than 12 months after the completion of the
acquisition, construction, development or improvement of such assets, (ii) the
Indebtedness secured by such Lien does not exceed the cost of such acquisition,
construction, development or improvement of such assets (other than by an amount
equal to any related financing costs (including, but not limited to, the accrued
interest and premium and fees, if any, on the Indebtedness so secured)), and
(iii) such Lien shall not apply to any other property of the Company or any
Subsidiary, except for accessions and improvements to such fixed or capital
assets covered by such Lien and the proceeds and products thereof and (ii) the
replacement, extension or renewal of such Liens (or the Indebtedness secured
thereby) provided that no such replacement, extension or renewal of such Lien or
the Indebtedness secured thereby may (A) increase or change the assets secured
by such Lien except as would have been originally permitted to be secured by the
Lien or Indebtedness being replaced, extended or renewed pursuant to the
preceding subclause (iii) or (B) increase the aggregate principal amount (or, as
applicable, the committed amount) of Indebtedness secured by such Lien (other
than by an amount equal to the fees and expenses of such replacement, extension
or renewal); and

 

(s)               other Liens securing Indebtedness in an aggregate principal
amount not to exceed, at the time of and after giving effect to the incurrence
of such Indebtedness, 10% of the book value of the Consolidated Total Tangible
Assets of the Company and its Subsidiaries; provided the Company and its
Subsidiaries shall be permitted to grant Liens securing Indebtedness in
aggregate principal amount in excess of such threshold in connection with the
replacement, extension or renewal of any such Indebtedness previously incurred
pursuant to this clause (s) so long as the aggregate principal amount of such
Indebtedness as so replaced, extended or renewed does not exceed the amount
outstanding immediately prior to such replacement, extension or renewal except
by an amount equal to the fees and expenses of such replacement, extension or
renewal.

 

7.02        7.03 Fundamental Changes. Merge, dissolve, or liquidate, into or
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:another
Person, except that any Borrower may merge, dissolve or liquidate into or
consolidate with any other Person or Dispose of all or substantially all of its
assets to another Person provided that (i) the surviving or acquiring entity is
a Person organized under the laws of the United States of America, any State
thereof or the District of Columbia, or, to extent such Borrower is a Designated
Borrower organized in a foreign jurisdiction, the same jurisdiction as the
Designated Borrower, (ii) the surviving or acquiring person, if other than a
Borrower, expressly assumes the performance of the obligations of such Borrower
under the Loan Documents pursuant to an instrument executed and delivered to the
Administrative Agent and (iii) immediately after giving effect to such
transaction, no Default shall exist. Upon any consolidation by any Borrower with
or merger, liquidation or dissolution by a Borrower into any other Person or
Disposition of all or substantially all the assets to any other Person, the
surviving or acquiring Person shall succeed to, and be substituted for, and may
exercise every right and power of, such Borrower under this Agreement with the
same effect as if such surviving or acquiring Person had been named as such
Borrower herein, and such Borrower shall be released from all its obligations
under the Loan Documents and shall cease to be a party thereto. For the
avoidance of doubt, this Section 7.02 (x) shall only apply to a merger or
consolidation in which a Borrower is not the surviving entity and (y) shall not
apply to any Disposition among any Borrower and any of its Subsidiaries.

 

(a)       any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, (ii) any one or more other
Subsidiaries, provided that in the event a Designated Borrower is a party to any
such merger, the surviving Subsidiary shall be the Designated Borrower (and if
both parties to such merger are Designated Borrowers, the surviving Designated
Borrower shall assume all obligations of the other Designated Borrower in a
manner satisfactory to the Administrative Agent) or (iii) the Target pursuant to
the Acquisition Agreement;

 



 86 

 



 

(b)       any Subsidiary may Dispose of all or substantially all of its assets
(i) (upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary or (ii) pursuant to a Disposition permitted by Section 7.04;

 

(c)       any Subsidiary (other than a Subsidiary that is at such time a
Designated Borrower) may be wound up, liquidated or dissolved, as deemed
appropriate by the Company; and

 

(d)       any Person other than the Company or any Subsidiary may be merged or
consolidated with any Subsidiary; provided that in the event such Subsidiary is
a Designated Borrower at that time, such Designated Borrower shall be the
continuing or surviving Person.

 

Notwithstanding anything to the contrary in this Section 7.03, the Company shall
maintain its jurisdiction of organization within the United States (or any state
thereof).

 

7.04       Dispositions. Make any Disposition (other than any property which, at
the time of any Disposition, constitutes Unrestricted Margin Stock) or enter
into any agreement to make any Disposition, except:

 

(a)       Dispositions of obsolete, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;

 

(b)       Dispositions of inventory in the ordinary course of business;

 

(c)       Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)       Dispositions of property by the Company or any of its Subsidiaries to
the Company or any of its Subsidiaries;

 

(e)       Dispositions listed on Schedule 7.04;

 

(f)       Dispositions pursuant to a Permitted Securitization;

 

(g)       Dispositions by the Company and its Subsidiaries of property pursuant
to sale-leaseback transactions; and

 

(h)       Dispositions by the Company and its Subsidiaries not otherwise
permitted under this Section 7.04; provided that (i) at the time of such
Disposition, no Default exists or would result from such Disposition and (ii)
the aggregate book value of all property Disposed of in reliance on this clause
(h) in any period of twelve consecutive months after the Closing Date shall not
exceed 10% of the book value of the total consolidated assets of the Company and
its Subsidiaries (including, if the Acquisition is consummated, the Target and
its Subsidiaries) in accordance with GAAP as at the beginning of such
twelve-month period (based on the most recent financial statements of the
Company prior to the beginning of such twelve-month period that have been
delivered pursuant to Section 6.01 and, to the extent that such financial
statements do not include the consolidated assets of the Target and its
Subsidiaries, calculated on a Pro Forma Basis to include (if the Acquisition has
been consummated) the assets of the Target and its Subsidiaries based on the
most recent available financial statements of the Target).

 



 87 

 

 

7.05       Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Company and any of its Subsidiaries,
(b) transactions otherwise permitted hereunder, (c) dividends and distributions
to shareholders and equityholders, or (d) transactions that do not exceed, in
the aggregate, $5,000,000 during any fiscal year.

 

7.03        7.06 Consolidated Net Leverage Ratio.

 

(a)           Prior to the Acquisition Closing Date, permit the Consolidated
Leverage Ratio as at the last day of any fiscal quarter of the Company to be
greater than 3.5 to 1.0.

 

                (b)           On and after the Acquisition Closing Date,Starting
with the fiscal quarter ended June 30, 2020, permit the Consolidated Net
Leverage Ratio as at the last day of any fiscal quarter of the Company, to be
greater than 4.5 to 1.0 for the first two consecutive fiscal quarters ended on
or after the Acquisition Closing Date,5.0 to 1.0, with such ratio stepping down
to 4.0 to 1.0 for the two immediately following fiscal quartersconsecutive
fiscal quarters of the Company starting on the earlier of (a) the last day of
the first fiscal quarter of 2022 and (b) the third full fiscal quarter ending
after the Acquisition Closing Date, and then stepping down to 3.5 to 1.0 offor
each fiscal quarter endedending thereafter.;

 

provided that (x) at any time after the definitive agreement for any Qualified
Acquisition shall have been executed (or, in the case of a Qualified Acquisition
in the form of a tender offer or similar transaction, after the offer shall have
been launched) and prior to the consummation of such Qualified Acquisition (or
termination of the definitive documentation in respect thereof (or such later
date as such Indebtedness ceases to constitute Acquisition Debt)), any
Acquisition Debt (and the proceeds of such Acquisition Debt) shall be excluded
from the determination of the Consolidated Net Leverage Ratio and (y)
Indebtedness incurred by the Company or any of its Subsidiaries in favor of
Target or any of its Affiliates in connection with the Acquisition pursuant to
the terms of the Acquisition Agreement shall not constitute Indebtedness for
purposes of calculating the maximum Consolidated Net Leverage Ratio.

 

                Upon the earlier of the Acquisition Closing Date and the
termination of the Acquisition prior to the Acquisition Closing Date, the
following will apply in the case of clauses (a) and (b) of this Section 7.06, as
applicableAt any time the required Consolidated Net Leverage Ratio has stepped
down to be 4.0 to 1.0 or less: at the Company’s election within 30 days of a
Qualified Acquisition being consummated, such ratio shall instead be 4.5 to 1.0
for the two consecutive fiscal quarters ended immediately on or after the date
such Qualified Acquisition is consummated, after which such ratio shall step
down to 4.0 to 1.0 for the next two consecutive fiscal quarters and then down to
3.5 to 1.0 thereafter. The step-up in the Consolidated Net Leverage Ratio
described in the immediately preceding sentence may occur multiple times over
the life of this Agreement, provided that the Consolidated Net Leverage Ratio
test must step back down to 3.5 to 1.0 and be tested for at least one fiscal
quarter prior to such ratio being permitted to step up based on a new Qualified
Acquisition.

 

7.04        7.07 Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as at the last day of any fiscal quarter of the Company
to be less than 3.0 to 1.0.for each fiscal quarter ended after the Second
Amendment Effective Date to be less than 3.0 to 1.0; provided that (x) at any
time after the definitive agreement for any Qualified Acquisition shall have
been executed (or, in the case of a Qualified Acquisition in the form of a
tender offer or similar transaction, after the offer shall have been launched)
and prior to the consummation of such Qualified Acquisition (or termination of
the definitive documentation in respect thereof (or such later date as such
Indebtedness ceases to constitute Acquisition Debt)), any Acquisition Debt (and
the proceeds of such Acquisition Debt) shall be excluded from the determination
of the Consolidated Interest Coverage Ratio and (y) Indebtedness incurred by the
Company or any of its Subsidiaries in favor of Target or any of its Affiliates
in connection with the Acquisition pursuant to the terms of the Acquisition
Agreement shall not constitute Indebtedness for purposes of calculating the
minimum Consolidated Interest Coverage Ratio.

 



 88 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)               Non-Payment. Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or (ii)
within five days after the same becomes due, any interest on any Loan or on any
L/C Obligation, any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

 

(b)               Specific Covenants. The Company fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03(a), 6.05 (with
respect to the existence of the Company or any Designated Borrower), 6.096.07 or
Article VII or the Company fails to perform or observe any term, covenant or
agreement contained in the Company Guaranty; or

 

(c)                Other Defaults. Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) a Responsible Officer of
the Company having knowledge of such Default or (ii) the receipt by any Borrower
or any other Loan Party of written notice from the Administrative Agent or any
Lender of such Default; or

 

(d)               Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 



 89 

 

 

(e)               Cross-Default. (i) The Company or any Material Subsidiary (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise and after any applicable grace
period) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) or Guarantee having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount (any such
Indebtedness or Guarantee, “Threshold Indebtedness”), or (B) fails to observe or
perform (after any applicable grace period) any other agreement or condition
relating to any Threshold Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto (other than in respect of the
Target’s Senior Loans and Senior Notes (each as defined in the Acquisition
Agreement as of March 3, 2020), or any other event occurs, the effect of which
default or other event (other than (ut) in the event that a lender under any
revolving loancredit facility becomes a “defaulting lender” (as defined
therein), a prepayment or cash collateralization by the Company of any
unreallocated portion of such defaulting lender’s outstanding swing line loans
under any such revolving loancredit facility), (vu) any repurchase, repayment or
redemption or any offer to repurchase, prepay or redeem Indebtedness of any
Person acquired by the Company or any Subsidiary based on a change of control as
a result of the consummation of the acquisition of such Person; (wv) the
mandatory prepayment of any bridge financing made with the proceeds of permanent
financing or the proceeds of asset sales or equity issuances, (xw) any such
default or event arising solely out of the violation by the Company or any of
its Subsidiaries of any covenant in any way restricting the Company, or any such
Subsidiary’s, right or ability to sell, pledge or otherwise dispose of
Unrestricted Margin Stock, (yx) any event requiring the repurchase, repayment or
redemption (automatically or otherwise) or an offer to repurchase, prepay or
redeem any Threshold Indebtedness, or the delivery of any notice with respect
thereto, solely as a result of the Company’s or any of its Subsidiaries’ failure
to consummate a merger or other acquisition contemplated to be funded in whole
or in part with the proceeds of such Threshold Indebtedness, (y) in respect of
Target’s Senior Loans and Senior Notes (each as defined in the Acquisition
Agreement as of March 3, 2020) or (z) for the avoidance of any doubt, any right
(including any prior right) of a holder or holders of any Threshold Indebtedness
that is convertible into equity securitiesEquity Securities to require the
repurchase, repayment or redemption of such Threshold Indebtedness on a
predetermined date provided in the documentation for such Threshold
Indebtedness, or an offer to repurchase, repay or redeem such Threshold
Indebtedness on such date or the delivery of a notice with respect thereto) is
to cause, or to permit the holder or holders or the beneficiary or beneficiaries
of such Threshold Indebtedness (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, withafter the giving of
notice if required, such Threshold Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Threshold
Indebtedness to become payable or cash collateral in respect thereof to be
demanded (other than as described in clauses (t), (u), (v), (w), (x), (y) and
(z) of this clause (B)); or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) and the Swap Termination
Value owed by the Company or such Subsidiary as a result thereof is greater than
the Threshold Amount; or

 

(f)                Insolvency Proceedings, Etc. Any Loan Party or any of their
respective Material Subsidiaries (other than any Material Subsidiary
incorporated in Germany) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or any Material Subsidiary incorporated in Germany files
for any of the reasons set out in Sections 17 through 19 (inclusive) of the
German Insolvenzordnung for insolvency (Antrag auf Eröffnung eines
Insolvenzverfahrens) or the board of directors of any such Material Subsidiary
is required by law to file for insolvency or the competent court takes any of
the actions set out in Section 21 of the German Insolvenzordnung or the
competent court institutes insolvency proceedings against any such Material
Subsidiary (Eröffnung des Insolvenzverfahrens); or

 

(g)                Inability to Pay Debts; Attachment. (i) Any Loan Party or any
of their respective Material Subsidiaries becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or

 

(h)               Judgments. There is entered against the Company or any
Material Subsidiary one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments or orders) exceeding the
Threshold Amount (to the extent not covered by either (i) independent
third-party insurance as to which the insurer does not dispute coverage or (ii)
another creditworthy (as reasonably determined by the Administrative Agent)
indemnitor that has been notified thereof and has acknowledged its indemnity
obligations with respect thereto) and there is a period of 60 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect or such judgment is not satisfied, vacated
or discharged; or

 



 90 

 

 

(i)                ERISA. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or couldwould reasonably be
expected to result in liability of the Company under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, or (ii) the Company or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

 

(j)                Invalidity of Loan Documents. Any Loan Party denies that it
has any or further liability or obligation under any Loan Document (other than
as expressly permitted or contemplated hereby or thereby), or purports to
revoke, terminate or rescind any Loan Document (other than as expressly
permitted or contemplated hereby or thereby); or

 

(k)                Change of Control. There occurs any Change of Control.

 

8.02        Remedies Upon Event of Default. If any Event of Default exists, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

 

(a)               declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)               declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)               require that the Company Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and

 

(d)               exercise on behalf of itself, the Lenders and each L/C Issuer
all rights and remedies available to it, the Lenders and each L/C Issuer under
the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

8.03        Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 



 91 

 

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and each L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and each
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements, ratably
among the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management
Banks in proportion to the respective amounts described in this clause Fourth
held by them, and to the payment of the maximum amount of all Bankers’
Acceptances then outstanding, such payment to be for the account of the
applicable L/C Issuer (or to the extent Lenders have theretofore funded their
participations in any such Bankers’ Acceptance, ratably among such Lenders in
accordance with such funded participations);

 

Fifth, to the Administrative Agent for the account of each L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Notwithstanding the foregoing, no amounts received from the Company shall be
applied to Excluded Swap Obligations from the Company.

 

Subject to Section 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 



 92 

 

 

ARTICLE IX.

 
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority. Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and each L/C Issuer, and (except as expressly
set forth in Section 9.06) neither any Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

9.02        Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company, any other
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03        Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default exists;

 

(b)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 



 93 

 



 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.05        Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 



 94 

 

 

9.06        Resignation of Administrative Agent; Resignation of L/C Issuers.

 

(a)               The Administrative Agent may at any time give notice of its
resignation to the Lenders, each L/C Issuer and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and each L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)               With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or an L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent and other than any
rights to indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 



 95 

 

 

(d)               Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its (and any of its relevant
Affiliates’, including the Affiliate acting as Swing Line Lender for Swing Line
Loans denominated in Euros) resignation as an L/C Issuer and a Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America (and any of
its applicable Affiliates) resigns as a Swing Line Lender, each such Person
shall retain all the rights of a Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

(e)                Each of Barclays and JPMorgan may at any time give notice of
its resignation as an L/C Issuer or as a Swing Line Lender to the Administrative
Agent. If Barclays or JPMorgan resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Barclays or JPMorgan
resigns as a Swing Line Lender, it shall retain all the rights of a Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with and subject to approval by the Company (such approval not to
be unreasonably withheld or delayed), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring L/C Issuer or Swing Line Lender, as
applicable, gives notice of its resignation, then such retiring L/C Issuer or
Swing Line Lender, as applicable, may appoint a successor meeting the
qualifications set forth above; provided that if such retiring L/C Issuer or
Swing Line Lender, as applicable, shall notify the Company and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice. Upon the acceptance
of a successor’s appointment as an L/C Issuer or Swing Line Lender, as
applicable, hereunder, (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as applicable (it being understood that, unless otherwise
provided at the time of such successor’s appointment, any such successor L/C
Issuer shall also be obligated hereunder to issue commercial Letters of Credit
and create Bankers’ Acceptances, notwithstanding the last sentence of Section
2.03(a)(i)), (ii) the retiring L/C Issuer or Swing Line Lender, as applicable,
shall be discharged from all of its duties and obligations in its capacity as
L/C Issuer or Swing Line Lender, as applicable, hereunder or under the other
Loan Documents, and (iii) such successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to such retiring
L/C Issuer to effectively assume the obligations of such retiring L/C Issuer
with respect to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 



 96 

 

 

9.08        No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or any of the other arrangers,
bookrunners or agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)               to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, each L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, each L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, each L/C Issuer and
the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed
in such judicial proceeding; and

 

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and each L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

9.10        Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements. Except as otherwise expressly set forth herein, no Cash Management
Bank or Hedge Bank that obtains the benefit of the provisions of Section 8.03 or
the Company Guaranty by virtue of the provisions hereof or of the Company
Guaranty shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Company Guaranty) other than in its capacity as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 



 97 

 

 

9.11        Lender ERISA MattersRepresentations.

 

(a)          Each Lender (x) represents and warrants, as of the date of the
First Amendment Effective Date, or, if later, the date such Person became a
Lender party hereto, to, and (y) covenants, from the First Amendment Effective
Date or, if later, the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Borrower or any other
Loan Party, that at least one of the following is and will be true:

 

(i)                such Lender is not using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) or otherwise) of one
more or more Benefit Plans in connection with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit or the Commitments, or this Agreement,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (asa class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the First Amendment Effective Date, or, if
later, the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of any Borrower or any other Loan Party, that:

 

(i)       none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto),.

 



 98 

 

 

(ii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)       no fee or other compensation is being paid directly to the
Administrative Agent or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)           The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term, out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

ARTICLE X.

MISCELLANEOUS

 

10.01        Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)               waive any condition set forth in Section 4.01 without the
written consent of each Lender;

 



 99 

 

 

(b)               extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender;

 

(c)                postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document or (except as expressly set forth in this
Agreement) redenominate the currency of the Commitment or Loans of any Lender,
without the written consent of each Lender directly affected thereby;

 

(d)                amend Section 1.06 or the definition of “Alternative
Currency” without the written consent of each Lender;

 

(e)                reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of any Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

 

(f)                change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

 

(g)                change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;

 

(h)                release the Company from the Company Guaranty without the
written consent of each Lender; or

 

(i)                 add a new jurisdiction in which an Eligible Foreign
Subsidiary may be organized without the written consent of each Lender directly
affected thereby;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of any L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit or Bankers’ Acceptance issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the applicable Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of such Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 



 100 

 

 

 

Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Company, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct or cure any error,
ambiguity, inconsistency or defect in any Loan Document.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) (below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                if to a Borrower, the Administrative Agent, an L/C Issuer or
a Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and

 

(ii)               if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and each L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, each Swing Line
Lender, each L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, e-mail or other communication is not sent during the
normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
business dayBusiness Day for the recipient.

 



 101 

 

 

(c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Company Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, each L/C Issuer and each Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, each L/C Issuer and each Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Company Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or its
securities for purposes of United States Federal or state securities laws.

 

(e)           Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, each L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Company
shall indemnify the Administrative Agent, each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 



 102 

 



 

10.03     No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuers or the Swing Line Lenders from exercising the rights and remedies that
inure to their respective benefit (solely in their respective capacities as an
L/C Issuer or a Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Company shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers and each Related Party of any of the foregoing Persons (including the
Attorney Costs of the Administrative Agent), in connection with the syndication
of the credit facility provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by each L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the Attorney Costs of the Administrative Agent, the
Lenders and the L/C Issuers) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 



 103 

 

 

(b)           Indemnification by the Company.

 

The Company shall indemnify and hold harmless the Administrative Agent (and any
sub-agent thereof selected by it with reasonable care), the Arrangers and each
other agent or co-agent (if any) designated by the Arrangers, each Lender, each
L/C Issuer, the Arrangers and each Related Party of any of the foregoing Persons
and its affiliates and each partner, trustee, shareholder, director, officer,
employee, advisor, representative, agent, attorney and controlling person
thereof (each such Person being called an “Indemnitee”) from and against (and
will reimburse each Indemnitee as the same are incurred for) any and all
actions, suits, proceedings (including any investigations or inquiries), claims,
losses, damages, losses, liabilities and expenses (including, subject to the
limitations in subclause (y) of the last sentence of this clause (b), the
reasonable fees, charges and disbursements of counsel for any Indemnitee)or
expenses, joint or several, of any kind or nature whatsoever that may be
incurred or suffered by, asserted against or involve an Indemnitee or brought by
the Company, any of its Subsidiaries, any of their respective Affiliates or any
other Person or entity, in each case, arising out of or in connection with or by
reason of (including in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith (including in
connection with the enforcement of the indemnification obligations set forth
herein)) (i) the Acquisition, (ii) the execution or delivery of and which may be
incurred by or asserted against or involve the Administrative Agent, the
Arrangers, any Lender, each L/C Issuer or any other Indemnitee as a result of or
arising out of or in any way related to or resulting from the Acquisition, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions or any
related transaction contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents or (iii) any
Loan or Letter of Credit or Bankers’ Acceptance or any Loan, any Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an L/C Issuer to honor a demand for payment under a Letter of Credit
or a Bankers’ Acceptance if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit or
Bankers’ Acceptable, as applicable); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such action, suit,
proceeding, claim, damage, lossand, upon demand, to pay and reimburse the
Administrative Agent, the Arrangers, each Lender, each L/C Issuer and each other
Indemnitee for any reasonable, documented out-of-pocket legal or other expenses
incurred in connection with investigating, defending or preparing to defend any
such action, suit, proceeding (including any inquiry or investigation) or claim
(including, without limitation, in connection with the enforcement of the
indemnification obligations set forth herein) (whether or not the Administrative
Agent, the Arrangers, any Lender, any L/C Issuer or any other Indemnitee is a
party to any action, suit, proceeding or claim out of which any such expenses
arise); provided that (x) the Company’s obligation to reimburse any Indemnitee
for legal expenses shall be limited to the fees, charges, and disbursements of
one counsel for any Indemnitee (and, if reasonably necessary, of one regulatory
counsel and one local counsel in any relevant jurisdiction) and, solely in the
case of an actual or potential conflict of interest of which the Company is
notified in writing, of one additional counsel (and if reasonably necessary, of
one regulatory counsel and one local counsel in any relevant jurisdiction) to
each affected Indemnitee, (y) the Company will not have to indemnify any
Indemnitee against any claim, loss, damage, liability or expense either (x) (1)
is determined by a court of competent jurisdiction by final and nonappealable
judgment to haveto the extent the same resulted from (i) the gross negligence or
willful misconduct of such Indemnitee or (2) results from a claim brought by the
Company or any other Loan Party against an Indemnitee for a material breach in
bad faithany of such Indemnitee’s Related Parties, (ii) a material breach by
such Indemnitee or any of its Related Parties of its express obligations
hereunder or under any other Loan Document, if the Company or such other Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as (in each case of clauses (i) and (ii), to the extent determined by a court of
competent jurisdiction or (y) arises solely from disputes solely between or
among Indemnitees (except that in the event of such dispute involving a claim or
proceeding brought against the Administrative Agent, an Arranger, any L/C Issuer
or any Swing Line Lender or any of their respective Related Parties (in each
case, acting in its capacity as such) by the other Indemnitees, the
Administrative Agent, such Arranger, such L/C Issuer or such Swing Line Lender
or such Related Party, as applicable, shall be entitled (subject to the other
limitations and exceptions set forth in this clause (b)) to the benefit of such
indemnification) not relating to or in connection within a final and
nonappealable judgment in any claim, litigation or proceeding brought by the
Company) or (iii) disputes solely among or between Indemnitees not relating to
any acts or omissions by the Company, any of its Subsidiaries, any of their
respective Affiliates or any other Person or entity; provided that or its
Subsidiaries (other than disputes against the Administrative Agent or the
Arrangers (in each case, acting in its capacity as such)) and (z) each
Indemnitee will repay to the Company any reimbursements provided by the Company
to such Indemniteesuch reimbursement to the extent that it is determined that
such Indemnitee is not entitled to such indemnification by virtue of one or both
of the exceptions in clauses (x) and (y) above. If legally permitted, any
Indemnitee shall promptlyclause (y). Notwithstanding any other provision of this
Agreement, none of the Administrative Agent, the Arrangers, any Lender, any L/C
Issuer or any other Indemnitee will be responsible or liable to the Company or
any other person or entity for damages arising from the use by others of any
information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems except to the
extent that such damages resulted from (A) the gross negligence or willful
misconduct of the respective Indemnitee or any of its Related Parties or (B) a
material breach by such Indemnitee or any of its Related Parties of its express
obligations under this Agreement (in each case, to the extent determined by a
court of competent jurisdiction in a final and non-appealable judgment in any
claim, litigation or proceeding brought by the Company).

 



 104 

 

 

Promptly after receipt by any Indemnitee of notice of the commencement of any
such action, suit, proceeding or claim, such Indemnitee will notify the Company
in writing of any claim or action by a third party for which the Indemnitee
plans to seek indemnification hereunderthe commencement thereof; provided that
no failure or delaythe omission by any Indemnitee to so provide such notice
shallnotify the Company will not relieve the Company fromof any liability or
obligation hereunder except to the extent of any material prejudice, damage or
liability caused by or arising out ofthe Company has been materially prejudiced
by such delay or failure. Without limiting the rights of the Indemnitees under
this clause (b), including the right of Indemnitees to retainfailure. The
Company shall have the right to assume the defense or control the settlement of
any such claim or action and to select counsel with respect thereto, which
counsel shall be subject to the approval of the Arrangers (such approval not to
be unreasonably withheld, conditioned or delayed), provided that the Company
shall not consent to any settlement of or to the entry of any judgment with
respect to any such claim or action except in accordance with the provisions of
the next succeeding paragraph. Notwithstanding the Company’s right to appoint
counsel to represent such Indemnitee in an action, such Indemnitee shall have
the right to employ separate counsel at the Company’s expense (but subject to
the limitations with respect to such retention of counsel contained in this
clause (b)), the Company may settle or agree to the entry of judgment with
respect toin the preceding paragraph) and to participate in the defense of any
such claim or action as to it with the consent of the Company (such consent not
to be unreasonably withheld or delayed) if (i) the use of counsel chosen by the
Company to represent such Indemnitee would present such counsel with an actual
or potential conflict of interest or the Arrangers reasonably determines that
there are defenses available to it which are in addition to or different from
the defenses available to the Company or (ii) the Company shall not have
employed counsel satisfactory to such Indemnitee to represent such Indemnitee
within a reasonable time after notice of the commencement of such action, suit,
proceeding or claim. Notwithstanding the foregoing, any Indemnitee shall have
the right to settle any such claim or action without the consent of the Company;
provided that the Company shall have no liability for any settlement entered
into without its consent.

 

The Company will not, without the subject Indemnitee’s written consent, (such
consent not to be unreasonably withheld, conditioned or delayed), settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any such investigation, litigationclaim, action or proceeding in
respect of which indemnity may be sought hereunder, whether or not any
Indemnitee is an actual or potential party thereto, unless such settlement,
compromise, consent or termination (i) includes an unconditional release of each
such Indemnitee from any liabilities arising out of such claim, action or
proceeding and (ii) does not include any statement as to or any admission of
fault, culpability, wrong-doingwrongdoing or a failure to act by or on behalf of
any Indemnitee. Notwithstanding the foregoing, (x) any Indemnitee shall have the
right to settle any such claim or action without the consent of the Company
(such consent not to be unreasonably withheld or delayed), provided that the
Company shall have no liability for any settlement entered into without its
consent, and (y) the indemnification The indemnity and reimbursement obligations
of the Company under this clause (b) with respect to the fees, charges and
disbursements of any counsel for any Indemnitee shall be limited to the
reasonable and documented fees and expenses of (A) one outside counsel for the
Administrative Agent and the Arrangers, taken together, (B) one additional
outside counsel for the Lenders and the L/C Issuers, taken together, (C) one
local or foreign counsel in each relevant jurisdiction, (D) any necessary
special or regulatory counsel and (E) in the case of an actual or perceived
conflict of interest with respect to any of the counsel identified in clauses
(A) through (D) above, such additional counsel to each group of affected Persons
similarly situated, taken as a whole, as a reasonably necessary to eliminate
such conflict. This Section 10.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claimSection 10.04(b) will be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of the Company and
any Indemnitee.

 



 105 

 

 

(c)           Reimbursement by Lenders. To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, any Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, such Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or any Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any L/C
Issuer or any Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereofNeither the Administrative Agent, the Lenders, the
L/C Issuers nor any other Indemnitee will be responsible or liable to the
Company or any other person or entity for any indirect, special, punitive or
consequential damages which may be alleged as a result of this Agreement or any
Loan Document. The Company will not be responsible to the Arrangers or any other
Indemnitee or any other person or entity for any indirect, special, punitive or
consequential damages which may be alleged as a result of this Agreement, any
Loan Document; provided, that the Company’s indemnity and reimbursement
obligations under Section 10.04(b) shall not be limited by this sentence. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)            Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 



 106 

 



 

(f)           Survival. The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, any L/C Issuer and any Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments, the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.

 

10.05      Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery (unless prohibited by applicable Law), the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and each L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (other than in
accordance with Section 7.02 hereof) neither any Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, each L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)           Minimum Amounts.

 

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or, in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 



 107 

 



 

(B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default exists, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to any Loans or Commitments
(including Commitments with respect to any applicable Sublimits) assigned,
except that this clause (ii) shall not apply to any Swing Line Lender’s rights
and obligations in respect of the Swing Line Loans made by such Swing Line
Lender;

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)             the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default exists at
the time of such assignment or (2) such assignment is to an existing Lender or
an Affiliate of an existing Lender; provided that the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;

 

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to any
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(C)              the consent of each L/C Issuer and each Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
by Section 3.01(f).

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated by or for the primary
benefit of a natural Person) or, (D) to any Person that, through its Lending
Offices, is not capable of lending the applicable Alternative Currencies to the
relevant Borrowers without the imposition of any additional Indemnified Taxes or
(E) to any Person (including any Lender) that cannot make Loans to any
Designated Borrower for which the assignor is a Designated Lender on the same
terms as the assignor.

 



 108 

 

 

(vi)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders and
L/C Issuers, and the Commitments of, and principal amounts (and stated interest)
of the Loans and L/C Obligations owing to, each Lender and L/C Issuer pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the L/C Issuers and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Company and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 



 109 

 

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, any Borrower, the Administrative Agent, any Swing Line Lender
or any L/C Issuer, sell participations to any Person (other than a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated by or for the primary benefit of a natural Person), a Defaulting Lender
or the Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and each L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04 without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant, shall be entitled, through
the applicable Lender, to the benefits of Sections 3.01, 3.04 and 3.05 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. Each Lender that sells a
participation agrees, at the Company’s request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the provisions of Section
3.06 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the relevant Loan Party,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or successor provisions. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)           Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant. Without limiting the foregoing, a
Participant shall not be entitled to the benefits of Section 3.01 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
3.01(f) as though it were a Lender.

 

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central banking authority; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 



 110 

 

 

(g)           [Intentionally Omitted]

 

(h)           Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America, Barclays or JPMorgan assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America (and any of its relevant
Affiliates’, including the AffiliateAffiliates acting as Swing Line Lender for
Swing Line Loans denominated in Euros), Barclays or JPMorgan, as the case may
be, may, upon 30 days’ notice to the Company and the Lenders, resign as an L/C
Issuer and/or as a Swing Line Lender. In the event of any such resignation as an
L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America (and its applicable Affiliate),
Barclays or JPMorgan, as the case may be, as an L/C Issuer or as Swing Line
Lender, as the case may be. If Bank of America (and any of its applicable
Affiliates), Barclays or JPMorgan resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit and Bankers’ Acceptances outstanding, and all
Bankers’ Acceptances issuable under ay Acceptance Credit outstanding, as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America (and any of its applicable Affiliates),
Barclays or JPMorgan resigns as a Swing Line Lender, it shall retain all the
rights of a Swing Line Lender provided for hereunder with respect to Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the other Lenders to make Base Rate Committed
Loans or Eurocurrency Rate Loans or fund risk participations in outstanding
Swing Line Loans made by it pursuant to Section 2.04(c). Upon the appointment of
a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of such retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America, to Barclays or to
JPMorgan, as the case may be, to effectively assume the obligations of Bank of
America, Barclays or JPMorgan, as the case may be, with respect to such Letters
of Credit.

 



 111 

 

 

10.07      Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees on its own behalf
and on behalf of its Affiliates to keep confidential all non-public Information
(as defined below) provided to it by the Company or any of its Subsidiaries
pursuant to or in connection with this Agreement; provided that nothing herein
shall prevent the Administrative Agent, any Lender or any L/C Issuer from
disclosing any such Information (a) to its Affiliates and to its Related Parties
(so long as each such Person has been informed of the confidential nature of
such Information and instructed to keep such Information confidential) solely
for the purposes of, or otherwise in connection with, this Agreement, the other
Loan Documents and the transactions contemplated hereby and thereby, (b) subject
to an express agreement to maintain the confidentiality of such Information in
compliance with the provisions of this Section 10.07, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(d) or Section 2.16(c) or (ii) any actual or
prospective direct or indirect counterparty to any Swap Contract (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its Affiliates, or of any Affiliate of any Lender or L/C Issuer, in each case
who have a need to know such Information in accordance with customary business
practices (it being understood that the person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (d) upon the request or demand of any
governmental or regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (e) in response to any
order of any court or other governmental or regulatory authority (including by
subpoena or similar legal process) or as may otherwise be required pursuant to
any requirement of Law, (f) if required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, other
than as a result of a disclosure by the Administrative Agent, any Lender or any
L/C Issuer or any of their respective employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of their respective
affiliates, in violation of this paragraph, (h) upon the request of any rating
agency when required by it, (i) upon the request of the CUSIP Service Bureau or
any similar organization, (j) in connection with the exercise of any remedy
hereunder or under any of the Loan Documents or any action or proceeding
(including the preparation of any defense) relating to this Agreement, any other
Loan Document or any transaction or matter related thereto, or the enforcement
of rights hereunder or thereunder, (k) to any other party hereto or (l) with the
consent of the Company. The Administrative Agent, any Lender or any L/C Issuer
shall, prior to any disclosure under clause (d), (e), (f), (h) or (i) above to
(x) any governmental or regulatory authority that does not have supervisory,
regulatory or other similar authority with respect to the Administrative Agent,
such Lender or such L/C Issuer and that is seeking such disclosure solely in
connection with an investigation, litigation or other proceeding that does not
otherwise involve the Administrative Agent, such Lender or such L/C Issuer or
(y) any other person that is not a governmental or regulatory authority, notify
the Company of any request for the disclosure of any such non-public Information
so as to provide the Company with the reasonable opportunity to obtain a
protective order or other comparable relief; provided that no such notification
will be required if the Administrative Agent, such Lender or such L/C Issuer (or
their respective counsel) reasonably determines that such notification would be
prohibited by applicable Law or court order. None of the Administrative Agent or
any Lender will make available to the Company or any of its Affiliates
confidential Information that they have obtained or may obtain from any other
customer. The Administrative Agent, each Lender and each L/C Issuer are
permitted to access, use and share with any of their respective bank or non-bank
Affiliates, agents, advisors (legal or otherwise) or representatives any
Information concerning the Company or any of its Affiliates that is or may come
into the possession of the Administrative Agent, any Lender, any L/C Issuer or
any of such Affiliates; provided that, in each case, such Information shall be
used solely in connection with this Agreement, the other Loan Documents and the
transactions contemplated hereby and thereby.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

 

Notwithstanding anything to the contrary herein, each of the Administrative
Agent, the Lenders and each L/C Issuer acknowledges that some or all of the
Information as defined in this Section 10.07 is or may be price sensitive
information and that the use of such Information may be regulated or prohibited
by applicable legislation including securities laws relating to insider trading
(under the German Securities Trading Act (Wertpapierhandelsgesetz – wphg) or
otherwise) and each of the Administrative Agent, the Lenders and each L/C Issuer
undertakes not to use any Information for any unlawful purpose.

 



 112 

 

 

10.08      Right of Setoff. If an Event of Default exists, each Lender, each L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
against any and all of the obligations of such Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.18 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Notwithstanding anything to the
contrary contained herein, each Lender, each L/C Issuer and their respective
Affiliates shall have no right to set off and apply any deposits held or other
obligations owing by such Lender, such L/C Issuer or any such Affiliate to or
for the credit or the account of any Foreign Obligor against any of the
obligations of any Borrower which is not a Foreign Obligor. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
Notwithstanding the foregoing, to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligation,” no amounts received
from, or set off with respect to, the Company shall be applied to any Excluded
Swap Obligations of the Company.

 

10.09      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to any L/C Issuer constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging manes (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

 



 113 

 

 

10.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and the making of
any Credit Extension. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension.

 

10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuers or the
Swing Line Lenders, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

10.13     Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to Section 3.06, if any Lender is a Defaulting Lender, if the
obligation of any Lender to make or continue Eurocurrency Rate Loans is
suspended pursuant to Section 3.02, if any Lender is a Non-Participating Lender,
if any Lender is a Non-Extending Lender or a Non-Consenting Lender or if any
other circumstance exists hereunder that gives the Company the right to replace
a Lender as a party hereto, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)           the Company shall have paid (or caused a Designated Borrower to
pay) to the Administrative Agent the assignment fee (if any) specified in
Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 



 114 

 



 

 

(d)                in the event such Lender is a Non-Consenting Lender, each
assignee shall consent, at the time of such assignment, to each matter in
respect of which such Lender was a Non-Consenting Lender and the Company also
requires each other Lender that is a Non-Consenting Lender to assign its Loans
and Commitments; and

 

(e)                such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto and promptly after notice to such Lender of the Company’s intent
to replace such Lender, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

10.14        Governing Law; Jurisdiction; Etc.

 

(a)                GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 



115 

 

 

(d)                SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15        Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16        No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrowers and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrowers has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to the Borrowers or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers and their respective Affiliates, and neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrowers or any of their respective
Affiliates. To the fullest extent permitted by law, the Borrowers hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

10.17        Electronic Execution of Assignments and Certain Other Documents.
The words “delivery”, “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document, Assignment and Assumption or any other
document executed in connection herewith (including waivers and consents) shall
be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary none of the Administrative Agent, the L/C Issuers, or any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, such L/C
Issuer or such Lender pursuant to procedures approved by it; provided, further,
that without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

 



116 

 

 

10.18        USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act. Each reference
to the “Company” in this Section 10.18 shall also include any successor pursuant
to Section 7.02.

 

10.19        Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

10.20        Appointment of Company. Each of the Loan Parties hereby appoints
the Company to act as its agent for all purposes of this Agreement, the other
Loan Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Company may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Company
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent,
L/C Issuer or a Lender to the Company shall be deemed delivered to each Loan
Party and (c) the Administrative Agent, L/C Issuer or the Lenders may accept,
and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Company on behalf of each of the Loan Parties.

 



117 

 

 

10.21        Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEAthe applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEAAffected Financial
Institution, its parent entityundertaking, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEAthe
applicable Resolution Authority.

 

10.22        Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

[Signature Pages Omitted]

 



118 

 

  

ANNEX A

 

Exhibit D to Amended Credit Agreement (Compliance Certificate)

 

[See Attached]

 





 

 

EXHIBIT D

 

[FORM OF]

COMPLIANCE CERTIFICATE

 

Financial Statement Date: __________, ____

 

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of July 1, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Thermo Fisher Scientific Inc., a Delaware corporation
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, and Bank of America, N.A., Barclays Bank PLC and JPMorgan
Chase Bank, N.A., as L/C Issuers and Swing Line Lenders.

 

The undersigned [chief executive officer] [chief financial officer] [treasurer]
[assistant treasurer] [controller] of the Company hereby certifies as of the
date hereof that he/she is the _______________________________ of the Company,
and that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.            Attached hereto as Schedule 1 are the year-end audited financial
statements required to be delivered by Section 6.01(a) of the Agreement for the
fiscal year of the Company ended as of the above date, together with the report
and opinion of an independent certified public accountant required by such
section; and

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.            Attached hereto as Schedule 1 are the unaudited financial
statements required to be delivered by Section 6.01(b) of the Agreement for the
fiscal quarter of the Company ended as of the above date. Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Company and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes; and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default exists.]

 

--or--

 

[the following covenants or conditions have not been performed or observed, and
the following is a list of each such Default and its nature and status:]

 

2.            The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

D-2

Form of Compliance Certificate

 





 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _____________________, _____________.

 

THERMO FISHER SCIENTIFIC INC.

 

By:     Name:     Title:    

 

D-3

Form of Compliance Certificate

 





 

 

For the Quarter/Year ended __________________ (“Statement Date”)

 

SCHEDULE 2

 

to the Compliance Certificate

 

($ in 000’s)

 

Consolidated EBITDA for four fiscal quarters ending on above date (the “Subject
Period”)

 

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated
EBITDA Quarter
Ended Quarter
Ended Quarter
Ended Quarter
Ended Twelve Months
Ended

Consolidated Net Income

 

         

+ income tax expense

 

         

+ interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans)

 

         

+ depreciation and amortization expense

 

         

+ amortization of intangibles and organization costs

 

         

+ extraordinary, unusual or non-recurring non-cash expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of Consolidated Net Income for Subject Period, non-cash losses on
sales of assets outside of the ordinary course of business)

         



 

D-4

Form of Compliance Certificate

 





 

 



Consolidated
EBITDA Quarter
Ended Quarter
Ended Quarter
Ended Quarter
Ended Twelve Months
Ended

+ any extraordinary, unusual or non-recurring cash expenses or losses to the
extent they do not exceed, in the aggregate, $75,000,000 during Subject Period

 

         

+ stock-based compensation expense

 

          + non-recurring cash charges incurred in the four consecutive fiscal
quarter period commencing with the quarter during which the applicable
transaction described in clause (a) or (b) below is consummated, (a) related to
the Acquisition, including related non-recurring integration costs of the
Company and its Subsidiaries, in an aggregate amount not to exceed $300,000,000
in the aggregate for such four consecutive fiscal quarter period and (b) related
to any other  Qualified Acquisition, including related non-recurring integration
costs of the Company and its Subsidiaries, in an aggregate amount not to exceed
$250,000,000 for each such Qualified Acquisition for such four consecutive
fiscal quarter period          

- interest income

         

 

D-5

Form of Compliance Certificate

 





 

 

Consolidated
EBITDA Quarter
Ended Quarter
Ended Quarter
Ended Quarter
Ended Twelve Months
Ended

- extraordinary, unusual or non-recurring non-cash income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for Subject Period, non-cash gains on the sales of
assets outside of the ordinary course of business)

 

         

- extraordinary, unusual or non-recurring cash income or gains to the extent
they exceed, in the aggregate, $75,000,000 during Subject Period

 

         

- income tax credits (to the extent not netted from income tax expense)

 

         

Consolidated EBITDA

         

 

Consolidated Interest Expense for four fiscal quarters ending on the Subject
Period

 

(in accordance with the definition of Consolidated Interest Expense as set forth
in the Agreement)

 

Consolidated Interest Expense Quarter
Ended Quarter
Ended Quarter
Ended Quarter
Ended Twelve Months
Ended

+ total cash interest expense (including that attributable to Capital Lease
Obligations) for Subject Period with respect to all outstanding Indebtedness

 

         

- commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing but including net costs under Swap
Contracts in respect of interest rates to the extent such net costs are
allocable to the Subject Period in accordance with GAAP

 

          Consolidated Interest Expense          

 

D-6

Form of Compliance Certificate

 





 

 

I.Section 7.03 – Consolidated Net Leverage Ratio.

 

A.

Indebtedness of the Company and its Subsidiaries at Statement Date:

 

$ B.

Unrestricted cash and cash equivalents (but, for the avoidance of doubt (and
without duplication of the effect of the provisos to Sections 7.03 and 7.04 of
the Credit Agreement), excluding the netting of any proceeds of Acquisition Debt
or any Indebtedness in favor of the Target excluded from Indebtedness pursuant
to Section 7.03 or 7.04 of the Credit Agreement) of the Company and its
Subsidiaries as of such Statement Date:

 

$__________ C.

Consolidated EBITDA for Subject Period1:

 

$ D.

Consolidated Net Leverage Ratio ((Line I.A – Line I.B) ÷ Line I.C)2:

 

$ E.

Maximum Permitted Consolidated Net Leverage Ratio for the following Subject
Periods3:

 

   

(a)   Starting with the fiscal quarter ended June 30, 2020:

 

5.0 to 1.0  

(b)   For the two consecutive fiscal quarters of the Company starting on the the
earlier of (a) the last day of the first fiscal quarter of 2022 and (b) the
third full fiscal quarter ending after the Acquisition Closing Date:

 

4.0 to 1.0  

(c)   For each fiscal quarter thereafter:

 

3.5 to 1.0 F.

Qualified Acquisition Step-Ups4:

 

   

(a)   At any time the required Consolidated Net Leverage Ratio has stepped down
to be 4.0 to 1.0 or less: at the Company’s election within 30 days of a
Qualified Acquisition being consummated, for the two consecutive fiscal quarters
ended immediately on or after the date such Qualified Acquisition is
consummated:

 

4.5 to 1.0

 



 





1 Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
the Acquisition (if consummated) and any other acquisition or sale of a
Subsidiary or operating division thereof consummated during such period, in each
case, for more than $3,000,000,000.

 

2 (x) At any time after the definitive agreement for any Qualified Acquisition
shall have been executed (or, in the case of a Qualified Acquisition in the form
of a tender offer or similar transaction, after the offer shall have been
launched) and prior to the consummation of such Qualified Acquisition (or
termination of the definitive documentation in respect thereof (or such later
date as such Indebtedness ceases to constitute Acquisition Debt)), any
Acquisition Debt (and the proceeds of such Acquisition Debt) shall be excluded
from the determination of the Consolidated Net Leverage Ratio and (y)
Indebtedness incurred by the Company or any of its Subsidiaries in favor of
Target or any of its Affiliates in connection with the Acquisition pursuant to
the terms of the Acquisition Agreement shall not constitute Indebtedness for
purposes of calculating the maximum Consolidated Net Leverage Ratio.

 

3 As applicable, levels subject to Qualified Acquisition step ups per F below.

 

4 Applicable, if elected by the Company pursuant to a consummated Qualified
Acquisition, pursuant to the terms of the Agreement, upon the earlier of the
Acquisition Closing Date and the termination of the Acquisition prior to the
Acquisition Closing Date.

 

D-7

Form of Compliance Certificate

 





 

 

 

(b)   For the next two consecutive fiscal quarters ended immediately following
the first two consecutive fiscal quarters ended on or after the date such
Qualified Acquisition is consummated:

 

4.0 to 1.0   (c)   Each fiscal quarter thereafter5: 3.5 to 1.0

 

II.Section 7.04 – Consolidated Interest Coverage Ratio.

 

A.

Consolidated EBITDA for Subject Period: 

 

$ B.

Consolidated Interest Expense for Subject Period:

 

$ C.

Consolidated Interest Coverage Ratio (Line I.A ÷ Line I.B)6:

 

$ D. Minimum Permitted Consolidated Interest Coverage Ratio: 3.0 to 1.0

 



 



5 The step-up in the Consolidated Leverage Ratio described in Section F, (a)-(c)
may occur multiple times over the life of the Credit Agreement, provided that
the Consolidated Leverage Ratio test must step back down to 3.5 to 1.0 and be
tested for at least one fiscal quarter prior to such ratio being permitted to
step up based on a new Qualified Acquisition.

 

6 (x) At any time after the definitive agreement for any Qualified Acquisition
shall have been executed (or, in the case of a Qualified Acquisition in the form
of a tender offer or similar transaction, after the offer shall have been
launched) and prior to the consummation of such Qualified Acquisition (or
termination of the definitive documentation in respect thereof (or such later
date as such Indebtedness ceases to constitute Acquisition Debt)), any
Acquisition Debt (and the proceeds of such Acquisition Debt) shall be excluded
from the determination of the Consolidated Interest Coverage Ratio and (y)
Indebtedness incurred by the Company or any of its Subsidiaries in favor of
Target or any of its Affiliates in connection with the Acquisition pursuant to
the terms of the Acquisition Agreement shall not constitute Indebtedness for
purposes of calculating the minimum Consolidated Interest Coverage Ratio

 

D-8

Form of Compliance Certificate

 





 